Exhibit 10.4
 
SECURITY AGREEMENT
among
TOWN SPORTS INTERNATIONAL HOLDINGS, INC.,
TOWN SPORTS INTERNATIONAL, LLC,
CERTAIN OTHER SUBSIDIARIES OF TOWN SPORTS INTERNATIONAL HOLDINGS,
INC.
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as COLLATERAL AGENT
 
Dated as of May 11, 2011
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
ARTICLE I SECURITY INTERESTS
    2  
 
       
1.1 Grant of Security Interests
    2  
1.2 Power of Attorney
    4  
 
       
ARTICLE II GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS
    4  
 
       
2.1 Necessary Filings
    4  
2.2 No Liens
    5  
2.3 Other Financing Statements
    5  
2.4 Chief Executive Office
    5  
2.5 Legal Names; Type of Organization (and Whether a Registered Organization
and/or a Transmitting Utility); Jurisdiction of Organization; Organizational
Identification Numbers; Changes Thereto; etc.
    5  
2.6 Trade Names; Etc.
    6  
 
       
ARTICLE III SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL
    6  
 
       
3.1 Maintenance of Records
    6  
3.2 Direction to Account Debtors; Contracting Parties; etc.
    7  
3.3 Collection
    7  
3.4 Instruments
    7  
3.5 Assignors Remain Liable Under Accounts
    7  
3.6 Assignors Remain Liable Under Contracts
    8  
3.7 Designated Deposit Accounts
    8  
3.8 Letter-of-Credit Rights
    8  
3.9 Commercial Tort Claims
    8  
3.10 Chattel Paper
    9  
 
       
ARTICLE IV SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES
    9  
 
       
4.1 Additional Representations and Warranties
    9  
4.2 Infringements
    9  
4.3 Preservation of Marks and Domain Names
    10  
4.4 Maintenance of Registration
    10  
4.5 Future Registered Marks
    10  
 
       
ARTICLE V SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS
    10  
 
       
5.1 Additional Representations and Warranties
    10  

 



--------------------------------------------------------------------------------



 



                Page  
5.2 Infringements
    11  
5.3 Maintenance of Patents or Copyrights
    11  
5.4 Prosecution of Patent or Copyright Applications
    11  
5.5 Other Patents and Copyrights
    11  
 
       
ARTICLE VI PROVISIONS CONCERNING ALL COLLATERAL
    11  
 
       
6.1 Protection of Collateral Agent’s Security
    11  
6.2 Additional Information
    12  
6.3 Further Actions
    12  
6.4 Financing Statements
    12  
 
       
ARTICLE VII REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT
    12  
 
       
7.1 Remedies; Obtaining the Collateral Upon Default
    12  
7.2 Remedies; Disposition of the Collateral
    14  
7.3 Waiver of Claims
    15  
7.4 Application of Proceeds
    16  
7.5 Remedies Cumulative
    18  
7.6 Discontinuance of Proceedings
    18  
 
       
ARTICLE VIII INDEMNITY
    19  
 
       
8.1 Indemnity
    19  
8.2 Indemnity Obligations Secured by Collateral; Survival
    20  
 
       
ARTICLE IX DEFINITIONS
    20  
 
       
ARTICLE X MISCELLANEOUS
    27  
 
       
10.1 Notices
    27  
10.2 Waiver; Amendment
    27  
10.3 Obligations Absolute
    28  
10.4 Successors and Assigns
    28  
10.5 Headings Descriptive
    29  
10.6 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
    29  
10.7 Assignor’s Duties
    30  
10.8 Termination; Release
    30  
10.9 Counterparts
    31  
10.10 Severability
    31  
10.11 The Collateral Agent and the other Secured Creditors
    31  
10.12 Additional Assignors
    31  

     
ANNEX A
  Schedule of Chief Executive Offices Address(es) of Chief Executive Office
ANNEX B

ANNEX C
  Schedule of Legal Names, Type of Organization (and Whether a Registered
Organization and/or a Transmitting Utility), Jurisdiction of Organization and
Organizational Identification Numbers
Schedule of Trade and Fictitious Names

 



--------------------------------------------------------------------------------



 



     
ANNEX D
  Schedule of Commercial Tort Claims
ANNEX E
  Schedule of Marks and Applications; Internet Domain Name Registrations
ANNEX F
  Schedule of Patents
ANNEX G
  Schedule of Copyrights
ANNEX H
  Grant of Security Interest in United States Trademarks
ANNEX I
  Grant of Security Interest in United States Patents
ANNEX J
  Grant of Security Interest in United States Copyrights

[Remainder of this page intentionally left blank]

 



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
          SECURITY AGREEMENT, dated as of May 11, 2011, made by each of the
undersigned assignors (each, an “Assignor” and, together with any other entity
that becomes an assignor hereunder pursuant to Section 10.12 hereof, the
“Assignors”) in favor of Deutsche Bank Trust Company Americas, as collateral
agent (together with any successor collateral agent, the “Collateral Agent”),
for the benefit of the Secured Creditors (as defined below). Certain capitalized
terms as used herein are defined in Article IX hereof. Except as otherwise
defined herein, all other capitalized terms used herein and defined in the
Credit Agreement (as defined below) shall be used herein as therein defined.
W I T N E S S E T H:
          WHEREAS, Town Sports International Holdings, LLC (“Holdings”), Town
Sports International, LLC (the “Borrower”), the lenders from time to time party
thereto (the “Lenders”) and Deutsche Bank Trust Company Americas, as
administrative agent (together with any successor administrative agent, the
“Administrative Agent”), have entered into a Credit Agreement, dated as of
May 11, 2011 (as amended, modified, restated, extended, restructured and/or
supplemented from time to time, together with any agreement refinancing in full
the Indebtedness under such agreement or successor agreements to the extent such
agreement provides that it is to be the “Credit Agreement” hereunder, the
“Credit Agreement”), providing for the making of Loans to, and the issuance of,
and participation in, Letters of Credit for the account of, the Borrower, all as
contemplated therein (the Lenders, each Issuing Lender, the Administrative Agent
and the Collateral Agent are herein called the “Lender Creditors”);
          WHEREAS, the Borrower and/or one or more of its Subsidiaries may at
any time and from time to time enter into one or more Interest Rate Protection
Agreements and/or Other Hedging Agreements with one or more Lenders or any
affiliate thereof (each such Lender or affiliate, even if the respective Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason,
together with such Lender’s or affiliate’s successors and assigns, if any,
collectively, the “Other Creditors” and, together with the Lender Creditors, the
“Secured Creditors”);
          WHEREAS, pursuant to the Credit Agreement Party Guaranty, each Credit
Agreement Party has guaranteed to the Guaranteed Creditors the payment when due
of all Guaranteed Obligations as described (and defined) therein;
          WHEREAS, pursuant to the Subsidiaries Guaranty, each Assignor (other
than Holdings and the Borrower) has jointly and severally guaranteed the payment
and performance when due of all Guaranteed Obligations as described (and
defined) therein;
          WHEREAS, it is a condition precedent to the making of Loans to the
Borrower, and the issuance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement and to the Other Creditors
entering into Interest Rate Protection Agreements and Other Hedging Agreements
that each Assignor shall have executed and delivered to the Collateral Agent
this Agreement; and

 



--------------------------------------------------------------------------------



 



          WHEREAS, each Assignor will obtain benefits from the incurrence of
Loans by the Borrower and the issuance of, and participation in, Letters of
Credit for the account of the Borrower under the Credit Agreement and the
entering into by the Borrower and/or one or more of its Subsidiaries of Interest
Rate Protection Agreements or Other Hedging Agreements and, accordingly, desires
to execute this Agreement in order to satisfy the condition described in the
preceding recital and to induce the Lenders to make Loans to the Borrower and
issue, and/or participate in, Letters of Credit for the account of the Borrower
and the Other Creditors to enter into Interest Rate Protection Agreements or
Other Hedging Agreements with the Borrower and/or one or more of its
Subsidiaries;
          NOW, THEREFORE, in consideration of the foregoing and other benefits
accruing to each Assignor, the receipt and sufficiency of which are hereby
acknowledged, each Assignor hereby makes the following representations and
warranties to the Collateral Agent for the benefit of the Secured Creditors and
hereby covenants and agrees with the Collateral Agent for the benefit of the
Secured Creditors as follows:
ARTICLE I
SECURITY INTERESTS
          1.1 Grant of Security Interests. (a) As security for the prompt and
complete payment and performance when due of all of its Obligations, each
Assignor does hereby assign and transfer unto the Collateral Agent, and does
hereby pledge and grant to the Collateral Agent, in each case for the benefit of
the Secured Creditors, a continuing security interest in all of the right, title
and interest of such Assignor in, to and under all of the following personal
property and fixtures (and all rights therein) of such Assignor, or in which or
to which such Assignor has any rights, in each case whether now existing or
hereafter from time to time acquired:

  (i)   each and every Account;     (ii)   all cash;     (iii)   the Cash
Collateral Account and all monies, securities, Instruments and other investments
deposited or required to be deposited in the Cash Collateral Account;     (iv)  
all Chattel Paper (including, without limitation, all Tangible Chattel Paper and
all Electronic Chattel Paper);     (v)   all Commercial Tort Claims (including
all Commercial Tort Claims described in Annex D hereto);     (vi)   all Domain
Names, Trade Secrets, and other proprietary information, including financial
data, personal information, customer lists, supplier lists, business plans, and
data collections;     (vii)   all Contracts, together with all Contract Rights
arising thereunder;

2



--------------------------------------------------------------------------------



 



  (viii)   all Copyrights;     (ix)   all Equipment;     (x)   all Deposit
Accounts and all other demand, deposit, time, savings, cash management, passbook
and similar accounts maintained by such Assignor with any Person and all monies,
securities, Instruments and other investments deposited or required to be
deposited in any of the foregoing;     (xi)   all Documents;     (xii)   all
General Intangibles;     (xiii)   all Goods;     (xiv)   all Instruments;    
(xv)   all Inventory;     (xvi)   all Investment Property and Securities
Accounts;     (xvii)   all Letter-of-Credit Rights (whether or not the
respective letter of credit is evidenced by a writing);     (xviii)   all Marks,
together with the registrations and right to all renewals thereof, the goodwill
of the business of such Assignor symbolized by the Marks and all causes of
action arising prior to or after the date hereof for infringement of any of the
Marks or unfair competition regarding the same;     (xix)   all Patents,
together with all causes of action arising prior to or after the date hereof for
infringement of any of the Patents or unfair competition regarding the same;    
(xx)   all Permits;     (xxi)   all Software and all recorded data of any kind
or nature, and any media on which the foregoing is recorded;     (xxii)   all
Supporting Obligations; and     (xxiii)   all Proceeds and products of any and
all of the foregoing (all of the above, including this clause (xxiii), the
“Collateral”);

provided that no Assignor shall be required to grant a security interest
hereunder in (and the term “Collateral” shall not include) any Excluded
Collateral (so long as same remains “Excluded Collateral” in accordance with the
definition thereof).

3



--------------------------------------------------------------------------------



 



          (b) The security interest of the Collateral Agent under this Agreement
extends to all Collateral which any Assignor may acquire, or with respect to
which any Assignor may obtain rights, at any time during the term of this
Agreement.
          (c) Notwithstanding anything to the contrary contained in this
Agreement, the Assignors shall not be required to take any actions to perfect
the Collateral Agent’s security interest hereunder in motor vehicles,
Letter-of-Credit Rights, cash, Deposit Accounts and Securities Accounts, in each
case except to the extent that a security interest in such types of Collateral
can be perfected by (i) the filings of a UCC-1 (or similar) financing statement
under the applicable UCC, (ii) in the case of Designated Deposit Accounts, by
the execution and delivery of a Deposit Account Control Agreement in accordance
with Section 9.18 of the Credit Agreement and (iii) in the case of Letter of
Credit Rights, by taking the respective actions described in Section 3.8 hereof
(and the representations, warranties and covenants contained in this Agreement
with respect to a perfected security interest in such Collateral shall be
qualified to the extent provided in this Section 1.1(c)).
          (d) Notwithstanding anything to the contrary contained in this
Agreement, no security interest is assigned, transferred, pledged or granted in
any “intent-to-use” application for registration of a Mark filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the filing with
respect thereto of a verified “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act, to the extent that, and during the period in which, the assignment,
transfer, pledge or grant of a security interest in such intent-to-use
application would impair the validity or enforceability of any registration that
issues from that intent-to-use application under applicable federal law.
          1.2 Power of Attorney. Each Assignor hereby constitutes and appoints
the Collateral Agent its true and lawful attorney, irrevocably, with full power
after the occurrence of and during the continuance of an Event of Default (in
the name of such Assignor or otherwise) to act, require, demand, receive,
compound and give acquittance for any and all moneys and claims for moneys due
or to become due to such Assignor under or arising out of the Collateral, to
endorse any checks or other instruments or orders in connection therewith and to
file any claims or take any action or institute any proceedings which the
Collateral Agent may deem to be necessary or advisable to protect the interests
of the Secured Creditors, which appointment as attorney is coupled with an
interest.
ARTICLE II
GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS
Each Assignor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:
          2.1 Necessary Filings. (i) All filings, registrations, recordings and
other actions necessary or appropriate to create, preserve and perfect the
security interest granted by such Assignor to the Collateral Agent hereby in
respect of the Collateral have been accomplished (or will be accomplished within
the time periods set forth in the first sentence of Section 8.11(a) of the
Credit Agreement) and (ii) the security interest granted to the Collateral Agent
pursuant to

4



--------------------------------------------------------------------------------



 



this Agreement in and to the Collateral creates (or upon such filings will
create) a valid and, together with all such filings, registrations, recordings
and other actions, a perfected security interest therein prior to the rights of
all other Persons therein and subject to no other Liens (other than Permitted
Liens) and is entitled to all the rights, priorities and benefits afforded by
the UCC or other relevant law as enacted in any relevant jurisdiction to
perfected security interests, in each case to the extent that the Collateral
consists of the type of property in which a security interest may be perfected
and is required to be perfected hereunder (x) by possession or control (within
the meaning of the UCC as in effect on the date hereof in the State of New
York), (y) by filing a financing statement under the UCC as enacted in any
relevant jurisdiction or (z) by a filing of a Grant of Security Interest in the
respective form attached hereto in the United States Patent and Trademark Office
or in the United States Copyright Office.
          2.2 No Liens. Such Assignor is, and as to all Collateral acquired by
it from time to time after the date hereof such Assignor will be, the owner or
holder of all Collateral free from any Lien (other than Permitted Liens), and
such Assignor shall defend the Collateral against all claims and demands of all
Persons at any time claiming the same or any interest therein adverse to the
Collateral Agent.
          2.3 Other Financing Statements. As of the date hereof, there is no
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) covering or purporting to cover any interest of any
kind in the Collateral (other than financing statements filed in respect of
Permitted Liens), and so long as the Termination Date has not occurred, such
Assignor will not execute or authorize to be filed in any public office any
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) or statements relating to the Collateral, except
financing statements filed or to be filed in respect of and covering the
security interests granted hereby by such Assignor or in connection with
Permitted Liens.
          2.4 Chief Executive Office. The chief executive office of such
Assignor is, on the date of this Agreement, located at the address indicated on
Annex A hereto for such Assignor. During the period of the four calendar months
preceding the date of this Agreement, the chief executive office of such
Assignor has not been located at any address other than that indicated on Annex
A in accordance with the immediately preceding sentence, in each case unless
each such other address is also indicated on Annex A hereto for such Assignor.
          2.5 Legal Names; Type of Organization (and Whether a Registered
Organization and/or a Transmitting Utility); Jurisdiction of Organization;
Organizational Identification Numbers; Changes Thereto; etc. As of the date
hereof, the exact legal name of each Assignor, the type of organization of such
Assignor, whether or not such Assignor is a Registered Organization, the
jurisdiction of organization of such Assignor, the organizational identification
number (if any) of such Assignor, and whether or not such Assignor is a
Transmitting Utility, is listed on Annex B hereto for such Assignor. Such
Assignor shall not change its legal name, its type of organization, its status
as a Registered Organization (in the case of a Registered Organization), its
status as a Transmitting Utility or as a Person which is not a Transmitting
Utility, as the case may be, its jurisdiction of organization, or its
organizational identification number (if any) from that listed on Annex B
hereto, except that any such changes shall be permitted (so long as not in
violation of the applicable requirements of the Credit Documents and

5



--------------------------------------------------------------------------------



 



so long as same do not involve (x) a Registered Organization ceasing to
constitute same or (y) such Assignor changing its jurisdiction of organization
from the United States or a State thereof to a jurisdiction of organization
outside the United States or a State thereof) if (i) it shall have given to the
Collateral Agent not more than 10 days’ written notice (or such shorter period
as shall be acceptable to the Collateral Agent) after each change to the
information listed on Annex B (as adjusted for any subsequent changes thereto
previously made in accordance with this sentence), together with a supplement to
Annex B which shall correct all information contained therein for such Assignor,
and (ii) in connection with such respective change or changes, it shall have
taken all action reasonably requested by the Collateral Agent to maintain the
security interests of the Collateral Agent in the Collateral intended to be
granted hereby at all times fully perfected and in full force and effect. In
addition, to the extent that such Assignor does not have an organizational
identification number on the date hereof and later obtains one, such Assignor
shall promptly thereafter notify the Collateral Agent of such organizational
identification number and shall take all actions reasonably satisfactory to the
Collateral Agent to the extent necessary to maintain the security interest of
the Collateral Agent in the Collateral intended to be granted hereby fully
perfected and in full force and effect.
          2.6 Trade Names; Etc. Such Assignor does not have nor does it operate
in any jurisdiction under, nor in the preceding five years has it had or
operated in any jurisdiction under, any trade names, fictitious names or other
names except its legal name as specified in Annex B and such other trade or
fictitious names as are listed on Annex C hereto for such Assignor. Such
Assignor may assume or operate in any jurisdiction under any new trade,
fictitious or other name if (i) it shall have given to the Collateral Agent not
more than 10 days’ written notice (or such shorter period as shall be acceptable
to the Collateral Agent) after any such assumption or operation, clearly
describing such new name and the jurisdictions in which such new name will be
used and providing such other information in connection therewith as the
Collateral Agent may reasonably request and (ii) with respect to such new name,
it shall have taken all action reasonably requested by the Collateral Agent to
maintain the security interest of the Collateral Agent in the Collateral
intended to be granted hereby at all times fully perfected and in full force and
effect.
ARTICLE III
SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL
          3.1 Maintenance of Records. Upon the occurrence and during the
continuance of an Event of Default and at the request of the Collateral Agent,
such Assignor shall, at its own cost and expense, deliver all tangible evidence
of its Accounts and Contract Rights (including, without limitation, all
documents evidencing the Accounts and all Contracts) and such books and records
to the Collateral Agent or to its representatives (copies of which evidence and
books and records may be retained by such Assignor). Upon the occurrence and
during the continuance of an Event of Default and if the Collateral Agent so
directs, such Assignor shall legend, in form and manner satisfactory to the
Collateral Agent, the Accounts and the Contracts, as well as books, records and
documents (if any) of such Assignor evidencing or pertaining to such Accounts
and Contracts with an appropriate reference to the fact that such Accounts and

6



--------------------------------------------------------------------------------



 



Contracts have been assigned to the Collateral Agent and that the Collateral
Agent has a security interest therein.
          3.2 Direction to Account Debtors; Contracting Parties; etc. Upon the
occurrence and during the continuance of an Event of Default, if the Collateral
Agent so directs any Assignor, such Assignor agrees (x) to cause all payments on
account of the Accounts and Contracts to be made directly to the Cash Collateral
Account, (y) that the Collateral Agent may, at its option, directly notify the
obligors with respect to any Accounts and/or under any Contracts to make
payments with respect thereto as provided in the preceding clause (x), and
(z) that the Collateral Agent may enforce collection of any such Accounts and
Contracts and may adjust, settle or compromise the amount of payment thereof, in
the same manner and to the same extent as such Assignor. Without notice to or
assent by any Assignor, the Collateral Agent may, upon the occurrence and during
the continuance of an Event of Default, apply any or all amounts then in, or
thereafter deposited in, the Cash Collateral Account toward the payment of the
Obligations in the manner provided in Section 7.4 of this Agreement. The
reasonable costs and expenses of collection (including reasonable attorneys’
fees), whether incurred by an Assignor or the Collateral Agent, shall be borne
by the relevant Assignor. The Collateral Agent shall deliver a copy of each
notice referred to in the preceding clause (y) to the relevant Assignor,
provided that (x) the failure by the Collateral Agent to so notify such Assignor
shall not affect the effectiveness of such notice or the other rights of the
Collateral Agent created by this Section 3.2 and (y) no such notice shall be
required if an Event of Default of the type described in Section 11.05 of the
Credit Agreement has occurred and is continuing.
          3.3 Collection. Except as otherwise directed by the Collateral Agent
after the occurrence and during the continuation of an Event of Default, any
Assignor may allow as adjustments to amounts owing under its Accounts and
Contracts (i) an extension or renewal of the time or times of payment, or
settlement for less than the total unpaid balance, which such Assignor finds
appropriate, and (ii) a refund or credit due as a result of returned or damaged
merchandise or improperly performed services or for other reasons which such
Assignor finds appropriate. The reasonable costs and expenses (including,
without limitation, reasonable attorneys’ fees) of collection, whether incurred
by an Assignor or the Collateral Agent, shall be borne by the relevant Assignor.
          3.4 Instruments. If any Assignor owns or acquires any Instrument in
excess of $1,000,000 constituting Collateral (other than (x) checks and other
payment instruments received and collected in the ordinary course of business
and (y) any Instrument subject to pledge pursuant to the Pledge Agreement), such
Assignor will within 10 Business Days notify the Collateral Agent thereof, and
upon request by the Collateral Agent will promptly deliver such Instrument to
the Collateral Agent appropriately endorsed to the order of the Collateral Agent
as further security hereunder.
          3.5 Assignors Remain Liable Under Accounts. Anything herein to the
contrary notwithstanding, the Assignors shall remain liable under each of the
Accounts to observe and perform all of the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to such Accounts. Neither the Collateral Agent nor any
other Secured Creditor shall have any obligation or liability under any Account
(or any agreement giving rise thereto) by reason of or arising out of this
Agreement or

7



--------------------------------------------------------------------------------



 



the receipt by the Collateral Agent or any other Secured Creditor of any payment
relating to such Account pursuant hereto, nor shall the Collateral Agent or any
other Secured Creditor be obligated in any manner to perform any of the
obligations of any Assignor under or pursuant to any Account (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by them or as to the sufficiency of
any performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.
          3.6 Assignors Remain Liable Under Contracts. Anything herein to the
contrary notwithstanding, the Assignors shall remain liable under each of the
Contracts to observe and perform all of the conditions and obligations to be
observed and performed by them thereunder, all in accordance with and pursuant
to the terms and provisions of each Contract. Neither the Collateral Agent nor
any other Secured Creditor shall have any obligation or liability under any
Contract by reason of or arising out of this Agreement or the receipt by the
Collateral Agent or any other Secured Creditor of any payment relating to such
Contract pursuant hereto, nor shall the Collateral Agent or any other Secured
Creditor be obligated in any manner to perform any of the obligations of any
Assignor under or pursuant to any Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any performance by any party
under any Contract, to present or file any claim, to take any action to enforce
any performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.
          3.7 Designated Deposit Accounts. With respect to each Designated
Deposit Account maintained by such Assignor from time to time, such Assignor
shall comply with the requirements of Section 9.18 of the Credit Agreement.
          3.8 Letter-of-Credit Rights. If any Assignor is at any time a
beneficiary under a letter of credit with a stated amount of $1,000,000 or more,
such Assignor shall promptly notify the Collateral Agent thereof and, at the
request of the Collateral Agent, such Assignor shall, pursuant to an agreement
in form and substance reasonably satisfactory to the Collateral Agent, use its
commercially reasonable efforts to either (i) arrange for the issuer and any
confirmer of such letter of credit to consent to an assignment to the Collateral
Agent of the proceeds of any drawing under such letter of credit or (ii) arrange
for the Collateral Agent to become the transferee beneficiary of such letter of
credit, with the Collateral Agent agreeing, in each case, that the proceeds of
any drawing under the letter of credit are to be applied as provided in this
Agreement after the occurrence and during the continuance of an Event of
Default.
          3.9 Commercial Tort Claims. All Commercial Tort Claims of, and known
to, each Assignor in existence on the date of this Agreement are described in
Annex D hereto (but only to the extent that the amount (taking the greater of
the aggregate claimed damages thereunder or the reasonably estimated value
thereof) of an individual Commercial Tort Claim is $1,000,000 or more). If any
Assignor shall at any time after the date of this Agreement acquire a Commercial
Tort Claim in an amount (taking the greater of the aggregate claimed damages
thereunder or the reasonably estimated value thereof) of $1,000,000 or more,
such Assignor shall promptly notify the Collateral Agent thereof in a writing
signed by such Assignor and describing

8



--------------------------------------------------------------------------------



 



the details thereof and shall grant to the Collateral Agent in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to the Collateral Agent.
          3.10 Chattel Paper. Upon the request of the Collateral Agent made at
any time or from time to time, each Assignor shall promptly furnish to the
Collateral Agent a list of all Electronic Chattel Paper in each case in respect
of goods with a value greater than $1,000,000 held or owned by such Assignor.
Furthermore, if requested by the Collateral Agent, each Assignor shall promptly
take all actions which are reasonably practicable so that the Collateral Agent
has “control” of all Electronic Chattel Paper in accordance with the
requirements of Section 9-105 of the UCC. Each Assignor will promptly (and in
any event within 10 days) following any request by the Collateral Agent, deliver
an original of all of its Tangible Chattel Paper in each case in respect of
goods with a value greater than $1,000,000 to the Collateral Agent.
ARTICLE IV
SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES
          4.1 Additional Representations and Warranties. Each Assignor
represents and warrants that it is the true and lawful owner of or otherwise has
the right to use the registered Marks and Domain Names listed in Annex E hereto
for such Assignor and that said listed Marks and Domain Names include all
(a) United States trademarks and service marks registered in the United States
Patent and Trademark Office, (b) applications to register United States
trademarks and service marks in the United States Patent and Trademark Office,
and (c) Internet domain names, in each case of (a)-(c), that such Assignor owns
in connection with its business as of the date hereof. Each Assignor represents
and warrants that it owns, is licensed to use or otherwise has the right to use,
all Marks and Domain Names that are necessary for the conduct of its business as
currently conducted. Each Assignor further warrants that it has no knowledge of
any written or other material third party claim received by it that any aspect
of such Assignor’s present business operations infringe or will infringe any
trademark, service mark or trade name of any other Person which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Each Assignor represents and warrants that the
registrations listed in Annex E are subsisting and have not been canceled and,
to such Assignor’s knowledge, are valid, and such Assignor is not aware, except
as would not have a Material Adverse Effect, of any third-party claim that any
of said registrations is invalid or unenforceable. Each Assignor hereby grants
to the Collateral Agent an absolute power of attorney to sign, solely upon the
occurrence and during the continuance of an Event of Default, any document which
may be required by the United States Patent and Trademark Office or similar
registrar in order to effect, in accordance with Section 7.1 hereof, an absolute
assignment of all right, title and interest in each Mark and/or Domain Name, and
record the same.
          4.2 Infringements. Except as each Assignor otherwise determines in its
reasonable business judgment, each Assignor agrees to prosecute diligently in
accordance with reasonable business practices any Person infringing any Mark or
Domain Name in any manner that could reasonably be expected to have a Material
Adverse Effect.

9



--------------------------------------------------------------------------------



 



          4.3 Preservation of Marks and Domain Names. Except as otherwise
permitted by the Credit Agreement, each Assignor agrees to use its United States
federally registered Marks that are material to such Assignor’s business in
interstate commerce during the time in which this Agreement is in effect and to
take all such other actions as are reasonably necessary to preserve such Marks
as trademarks or service marks under the laws of the United States (in each
case, other than as such Assignor determines that the preservation or continued
effectiveness thereof is no longer desirable in the conduct of the business).
          4.4 Maintenance of Registration. Except as otherwise permitted by the
Credit Agreement, each Assignor shall, at its own expense, diligently process
all documents reasonably required to maintain all Mark and/or Domain Name
registrations, including but not limited to affidavits of use and applications
for renewals of registration in the United States Patent and Trademark Office
for all of its material registered Marks, and shall pay all fees and
disbursements in connection therewith and shall not abandon such filing of
affidavit of use or any such application of renewal prior to the exhaustion of
all administrative and judicial remedies without prior written consent of the
Collateral Agent, which consent shall not be unreasonably withheld (in each
case, other than as such Assignor determines that the preservation or continued
effectiveness thereof is no longer desirable in the conduct of the business).
          4.5 Future Registered Marks. If any Mark registration is issued
hereafter to any Assignor as a result of any application now or hereafter
pending before the United States Patent and Trademark Office, at the end of the
calendar quarter in which such certificate or similar indicia of ownership was
received, such Assignor shall deliver to the Collateral Agent a copy of such
registration certificate or similar indicia of ownership, and a grant of a
security interest in such Mark, to the Collateral Agent and at the expense of
such Assignor, confirming the grant of a security interest in such Mark to the
Collateral Agent hereunder, the form of such security to be substantially in the
form of Annex H hereto or in such other form as may be reasonably satisfactory
to the Collateral Agent.
ARTICLE V
SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS
          5.1 Additional Representations and Warranties. Each Assignor
represents and warrants that it is the true and lawful owner of (i) all rights
in (x) the Patents listed in Annex F hereto for such Assignor and that said
Patents include all the United States patents and applications for United States
patents that such Assignor owns as of the date hereof and (y) the Copyrights
listed in Annex G hereto for such Assignor and that said Copyrights constitute
all the United States copyrights registered with the United States Copyright
Office and applications to register United States copyrights that such Assignor
owns as of the date hereof and (ii) all rights in, or otherwise has the right to
use, all Trade Secrets and other proprietary information necessary to operate
the business of such Assignor as currently operated. Each Assignor further
warrants that it has no knowledge of any written or other material third party
claim received by it that any aspect of such Assignor’s present business
operations infringes or will infringe any patent and/or copyright of any other
Person, or that such Assignor has misappropriated any trade secret or other
proprietary information, in each case which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. Each
Assignor

10



--------------------------------------------------------------------------------



 



hereby grants to the Collateral Agent an absolute power of attorney to sign,
solely upon the occurrence and during the continuance of any Event of Default,
any document which may be required by the United States Patent and Trademark
Office or the United States Copyright Office in order to effect, in accordance
with Section 7.1 hereof, an absolute assignment of all right, title and interest
in each Patent or Copyright, and to record the same.
          5.2 Infringements. Except as each Assignor otherwise determines in its
reasonable business judgment, each Assignor agrees to diligently prosecute any
Person infringing any Patent or Copyright or any Person misappropriating any
Trade Secret, for which such Assignor has a right of action for
misappropriation, in each case to the extent that such infringement or
misappropriation, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
          5.3 Maintenance of Patents or Copyrights. Except as otherwise
permitted by the Credit Agreement, at its own expense, each Assignor shall make
timely payment of all post-issuance fees required to maintain in force its
rights under each issued Patent or registered Copyright (other than as such
Assignor determines that the preservation or continued effectiveness thereof is
no longer desirable in the conduct of the business).
          5.4 Prosecution of Patent or Copyright Applications. At its own
expense, each Assignor shall diligently prosecute all material applications for
(i) United States Patents listed in Annex H hereto and (ii) United States
Copyrights listed on Annex I hereto, in each case for such Assignor and shall
not abandon any such application prior to exhaustion of all administrative and
judicial remedies (in each case, other than as such Assignor determines that the
preservation or continued effectiveness thereof is no longer desirable in the
conduct of the business).
          5.5 Other Patents and Copyrights. At the end of each calendar quarter
following the acquisition or issuance of a United States Patent, registration of
a Copyright, or acquisition of a registered Copyright, or of filing of an
application for a United States Patent or Copyright, the relevant Assignor shall
deliver to the Collateral Agent a copy of said Copyright or Patent, or
certificate or registration of, or application therefor, as the case may be,
with a grant of a security interest as to such Patent or Copyright, as the case
may be, to the Collateral Agent and at the expense of such Assignor, confirming
the grant of a security interest, the form of such grant of a security interest
to be substantially in the form of Annex I or J hereto, as appropriate, or in
such other form as may be reasonably satisfactory to the Collateral Agent.
ARTICLE VI
PROVISIONS CONCERNING ALL COLLATERAL
          6.1 Protection of Collateral Agent’s Security. Except as otherwise
permitted by the Credit Documents, each Assignor will do nothing to impair the
rights of the Collateral Agent in the Collateral. Each Assignor will at all
times keep its Inventory and Equipment insured in favor of the Collateral Agent,
at such Assignor’s own expense to the extent and in the manner required by the
Credit Documents. Except to the extent otherwise permitted to be retained by
such Assignor or applied by such Assignor pursuant to the terms of the Credit
Documents, during the existence of an Event of Default the Collateral Agent
shall, at the time any proceeds

11



--------------------------------------------------------------------------------



 



of such insurance are distributed to the Secured Creditors, apply such proceeds
in accordance with Section 7.4 hereof. Each Assignor assumes all liability and
responsibility in connection with the Collateral acquired by it and the
liability of such Assignor to pay the Obligations shall in no way be affected or
diminished by reason of the fact that such Collateral may be lost, destroyed,
stolen, damaged or for any reason whatsoever unavailable to such Assignor.
          6.2 Additional Information. Each Assignor will, at its own expense,
from time to time upon the reasonable request of the Collateral Agent, promptly
(and in any event within 10 Business Days after its receipt of the respective
request) furnish to the Collateral Agent such information with respect to the
Collateral (including with reasonable specificity and in summary form, the
identity of the Collateral or such components thereof as may have been
reasonably requested by the Collateral Agent, the value and location of such
Collateral, etc.) as may be reasonably requested by the Collateral Agent.
Without limiting the forgoing, each Assignor agrees that it shall promptly (and
in any event within 10 Business Days after its receipt of the respective
request) furnish to the Collateral Agent such updated Annexes hereto as may from
time to time be reasonably requested by the Collateral Agent.
          6.3 Further Actions. Each Assignor will, at its own expense and upon
the reasonable request of the Collateral Agent, take such further steps relating
to the Collateral, which the Collateral Agent deems reasonably appropriate or
advisable to perfect, preserve or protect its security interest in the
Collateral.
          6.4 Financing Statements. Each Assignor agrees to authorize and
deliver to the Collateral Agent such financing statements, in form reasonably
acceptable to the Collateral Agent, as the Collateral Agent may from time to
time reasonably request or as are reasonably necessary or desirable in the
opinion of the Collateral Agent to establish and maintain a valid, enforceable,
perfected security interest in the Collateral as provided herein and the other
rights and security contemplated hereby. Each Assignor will pay any applicable
filing fees, recordation taxes and related expenses relating to its Collateral.
Each Assignor hereby authorizes the Collateral Agent to file any such financing
statements without the signature of such Assignor where permitted by law (and
such authorization includes describing the Collateral as “all assets” of such
Assignor).
ARTICLE VII
REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT
          7.1 Remedies; Obtaining the Collateral Upon Default. Each Assignor
agrees that, if any Event of Default shall have occurred and be continuing, then
and in every such case, the Collateral Agent, in addition to any rights now or
hereafter existing under applicable law and under the other provisions of this
Agreement, shall have all rights as a secured creditor under any UCC, and such
additional rights and remedies to which a secured creditor is entitled under the
laws in effect in all relevant jurisdictions and may:
     (i) personally, or by agents or attorneys, immediately take possession of
the Collateral or any part thereof, from such Assignor or any other Person who
then has possession of any part thereof with or without notice or process of
law, and for that

12



--------------------------------------------------------------------------------



 



purpose may enter upon such Assignor’s premises where any of the Collateral is
located and remove the same and use in connection with such removal any and all
services, supplies, aids and other facilities of such Assignor;
     (ii) instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Assignor in respect of such
Collateral;
     (iii) instruct all depository banks and other depository institutions which
have entered into a Deposit Account Control Agreement with the Collateral Agent
to transfer all monies, securities and instruments held by such depositary bank
or other depository institution to the Cash Collateral Account in accordance
with the terms of the respective Deposit Account Control Agreement (including by
issuing a “Notice of Exclusive Control” in accordance with the terms thereof);
     (iv) withdraw all monies, securities and instruments in the Cash Collateral
Account and/or in any other Deposit Account maintained with the Collateral Agent
or any other Secured Creditor (or any affiliate thereof) for application to the
Obligations in accordance with Section 7.4 hereof;
     (v) sell, assign or otherwise liquidate any or all of the Collateral or any
part thereof in accordance with Section 7.2 hereof, or direct such Assignor to
sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof, and, in each case, take possession of the proceeds of any such sale or
liquidation;
     (vi) take possession of the Collateral or any part thereof, by directing
such Assignor in writing to deliver the same to the Collateral Agent at any
reasonable place or places designated by the Collateral Agent, in which event
such Assignor shall at its own expense:
     (x) forthwith cause the same to be moved to the place or places so
designated by the Collateral Agent and there delivered to the Collateral Agent;
     (y) store and keep any Collateral so delivered to the Collateral Agent at
such place or places pending further action by the Collateral Agent as provided
in Section 7.2 hereof; and
     (z) while the Collateral shall be so stored and kept, provide such security
and maintenance services as shall be reasonably necessary to protect the same
and to preserve and maintain it in good condition;
     (vii) license or sublicense, whether on an exclusive or nonexclusive basis,
any Marks, Domain Names, Patents or Copyrights included in the Collateral for
such term and on such conditions and in such manner as the Collateral Agent
shall in its sole judgment determine;

13



--------------------------------------------------------------------------------



 



     (viii) apply any monies constituting Collateral or proceeds thereof in
accordance with the provisions of Section 7.4;
     (ix) take any other action as specified in clauses (1) through (5),
inclusive, of Section 9-607 of the UCC;
     (x) declare the entire right, title and interest of any Assignor in and to
any Patents, Copyrights, Domain Names, and Marks included in the Collateral, in
which event such rights, title and interest shall immediately vest in the
Collateral Agent for the benefit of the Secured Creditors, and the Collateral
Agent shall be entitled to exercise the power of attorney referred to in
Sections 4.1 and 5.1 to execute, cause to be acknowledged and notarized and
record said absolute assignment with the applicable agency or registrar;
     (xi) use or practice any Patents, Copyrights, Trade Secrets or other
proprietary information, Marks, and Domain Names included in the Collateral and
the goodwill of any Assignor’s business symbolized by such Marks or Domain Names
and the right to carry on the business and use the assets of such Assignor in
connection with which the Marks or Domain Names have been used; and
     (xii) direct any Assignor to refrain, in which event such Assignor shall
refrain, from using or practicing any Patents, Copyrights, Trade Secrets or
other proprietary information, Marks, and Domain Names included in the
Collateral in any manner whatsoever, directly or indirectly, and such Assignor
shall execute such further documents that the Collateral Agent may reasonably
request to further confirm this and to transfer ownership and any registrations
and pending applications to the Collateral Agent for the benefit of the Secured
Creditors;
it being understood that each Assignor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Assignor of said obligation. By
accepting the benefits of this Agreement and each other Security Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Security Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the Required Secured Creditors and that no
other Secured Creditor shall have any right individually to seek to enforce or
to enforce this Agreement or to realize upon the security to be granted hereby,
it being understood and agreed that such rights and remedies may be exercised by
the Collateral Agent or the holders of at least a majority of the outstanding
Other Obligations, as the case may be, for the benefit of the Secured Creditors
upon the terms of this Agreement and the other Security Documents.
          7.2 Remedies; Disposition of the Collateral. If any Event of Default
shall have occurred and be continuing, then any Collateral repossessed by the
Collateral Agent under or pursuant to Section 7.1 hereof and any other
Collateral whether or not so repossessed by the Collateral Agent, may be sold,
assigned, leased or otherwise disposed of under one or more contracts or as an
entirety, and without the necessity of gathering at the place of sale the
property to

14



--------------------------------------------------------------------------------



 



be sold, and in general in such manner, at such time or times, at such place or
places and on such terms as the Collateral Agent may, in compliance with any
mandatory requirements of applicable law, determine to be commercially
reasonable. Any of the Collateral may be sold, leased or otherwise disposed of,
in the condition in which the same existed when taken by the Collateral Agent or
after any overhaul or repair at the expense of the relevant Assignor which the
Collateral Agent shall determine to be commercially reasonable. Any disposition
which shall be a private sale or other private proceedings permitted by such
requirements shall be made upon not less than 10 days’ prior written notice to
the relevant Assignor specifying the time at which such disposition is to be
made and the intended sale price or other consideration therefor, and shall be
subject, for the 10 days after the giving of such notice, to the right of the
relevant Assignor or any nominee of such Assignor to acquire the Collateral
involved at a price or for such other consideration at least equal to the
intended sale price or other consideration so specified. Any such sale, lease or
other disposition may be effected by means of a public disposition or private
disposition, effected in accordance with the applicable requirements (in each
case if and to the extent applicable) of Sections 9-610 through 9-613 of the UCC
and/or such other mandatory requirements of applicable law as may apply to the
respective disposition. The Collateral Agent may, without notice or publication,
adjourn any public or private disposition or cause the same to be adjourned from
time to time by announcement at the time and place fixed for the disposition,
and such disposition may be made at any time or place to which the disposition
may be so adjourned. To the extent permitted by any such requirement of law, the
Collateral Agent may bid for and become the purchaser (and may pay all or any
portion of the purchase price by crediting Obligations against the purchase
price) of the Collateral or any item thereof, offered for sale in accordance
with this Section 7.2 without accountability to the relevant Assignor. If, under
applicable law, the Collateral Agent shall be permitted to make disposition of
the Collateral within a period of time which does not permit the giving of
notice to the relevant Assignor as hereinabove specified, the Collateral Agent
need give such Assignor only such notice of disposition as shall be reasonably
practicable in view of such applicable law. Each Assignor agrees to do or cause
to be done all such other acts and things as may be reasonably necessary to make
such disposition or dispositions of all or any portion of the Collateral valid
and binding and in compliance with any and all applicable laws, regulations,
orders, writs, injunctions, decrees or awards of any and all courts, arbitrators
or governmental instrumentalities, domestic or foreign, having jurisdiction over
any such sale or sales, all at such Assignor’s expense.
          7.3 Waiver of Claims. Except as otherwise provided in this Agreement,
EACH ASSIGNOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE
AND JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION
OR THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING,
WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT
REMEDY OR REMEDIES, and each Assignor hereby further waives, to the extent
permitted by law:
     (i) all damages occasioned by such taking of possession or any such
disposition except any damages which are the direct result of the Collateral
Agent’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision);

15



--------------------------------------------------------------------------------



 



     (ii) except as otherwise expressly provided in this Agreement, all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder; and
     (iii) all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Assignor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.
Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Assignor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Assignor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Assignor.
          7.4 Application of Proceeds. (a) All moneys collected by the
Collateral Agent upon any sale or other disposition of the Collateral (and, to
the extent the Pledge Agreement or any other Security Document requires proceeds
of collateral under such other Security Document to be applied in accordance
with the provisions of this Agreement, all monies collected by the Pledgee or
collateral agent under such other Security Document upon any sale or other
disposition of the collateral under any such Security Document), together with
all other moneys received by the Collateral Agent hereunder and under each other
Security Document, shall be applied as follows:
     (i) first, to the payment of all amounts owing the Collateral Agent of the
type described in clauses (iii), (iv) and (v) of the definition of
“Obligations”;
     (ii) second, to the extent proceeds remain after the application pursuant
to preceding clause (i), an amount equal to the outstanding Primary Obligations
shall be paid to the Secured Creditors as provided in Section 7.4(e) hereof,
with each Secured Creditor receiving an amount equal to its outstanding Primary
Obligations or, if the proceeds are insufficient to pay in full all such Primary
Obligations, its Pro Rata Share of such amount remaining to be distributed;
     (iii) third, to the extent proceeds remain after the application pursuant
to preceding clauses (i) and (ii), an amount equal to the outstanding Secondary
Obligations shall be paid to the Secured Creditors as provided in Section 7.4(e)
hereof, with each Secured Creditor receiving an amount equal to its outstanding
Secondary Obligations or, if the proceeds are insufficient to pay in full all
such Secondary Obligations, its Pro Rata Share of such amount remaining to be
distributed; and
     (iv) fourth, to the extent proceeds remain after the application pursuant
to preceding clauses (i) through (iii), inclusive, and following the termination
of this Agreement pursuant to Section 10.8(a) hereof, to the relevant Assignor
or to whomever may be lawfully entitled to receive such surplus.

16



--------------------------------------------------------------------------------



 



     (b) For purposes of this Agreement, (x) “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Primary Obligations or
Secondary Obligations, as the case may be, and the denominator of which is the
then outstanding amount of all Primary Obligations or Secondary Obligations, as
the case may be, (y) “Primary Obligations” shall mean (i) in the case of the
Credit Document Obligations, all principal of, premium, fees and interest on,
all Loans, all Unpaid Drawings, all contingent reimbursement obligations equal
to the Stated Amount of all outstanding Letters of Credit and all Fees, and
(ii) in the case of the Other Obligations, all amounts due under each Interest
Rate Protection Agreement and each Other Hedging Agreement with an Other
Creditor (other than indemnities, fees (including, without limitation,
attorneys’ fees) and similar obligations and liabilities) and (z) “Secondary
Obligations” shall mean all Obligations other than Primary Obligations.
          (c) When payments to Secured Creditors are based upon their respective
Pro Rata Shares, the amounts received by such Secured Creditors hereunder shall
be applied (for purposes of making determinations under this Section 7.4 only)
(i) first, to their Primary Obligations and (ii) second, to their Secondary
Obligations. If any payment to any Secured Creditor of its Pro Rata Share of any
distribution would result in overpayment to such Secured Creditor, such excess
amount shall instead be distributed in respect of the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of the other Secured Creditors,
with each Secured Creditor whose Primary Obligations or Secondary Obligations,
as the case may be, have not been paid in full to receive an amount equal to
such excess amount multiplied by a fraction the numerator of which is the unpaid
Primary Obligations or Secondary Obligations, as the case may be, of such
Secured Creditor entitled to distribution and the denominator of which is the
unpaid Primary Obligations or Secondary Obligations, as the case may be, of all
Secured Creditors entitled to such distribution.
          (d) Each of the Secured Creditors, by their acceptance of the benefits
hereof and of the other Security Documents, agrees and acknowledges that if the
Lender Creditors are to receive a distribution on account of undrawn amounts
with respect to Letters of Credit issued under the Credit Agreement (which shall
only occur after all outstanding Revolving Loans and Swingline Loans under the
Credit Agreement and Unpaid Drawings have been paid in full), such amounts shall
be paid to the Administrative Agent under the Credit Agreement and held by it,
for the equal and ratable benefit of the Lender Creditors, as cash security for
the repayment of Obligations owing to the Lender Creditors as such. If any
amounts are held as cash security pursuant to the immediately preceding
sentence, then upon the termination of all outstanding Letters of Credit under
the Credit Agreement, and after the application of all such cash security to the
repayment of all Obligations owing to the Lender Creditors after giving effect
to the termination of all such Letters of Credit, if there remains any excess
cash, such excess cash shall be returned by the Administrative Agent to the
Collateral Agent for distribution in accordance with Section 7.4(a) hereof.
          (e) All payments required to be made hereunder shall be made (x) if to
the Lender Creditors, to the Administrative Agent for the account of the Lender
Creditors, and (y) if to the Other Creditors, to the trustee, paying agent or
other similar representative (each, a

17



--------------------------------------------------------------------------------



 



“Representative”) for the Other Creditors or, in the absence of such a
Representative, directly to the Other Creditors.
          (f) For purposes of applying payments received in accordance with this
Section 7.4, the Collateral Agent shall be entitled to rely upon (i) the
Administrative Agent and (ii) the Representative or, in the absence of such a
Representative, upon the Other Creditors for a determination (which the
Administrative Agent, each Representative and the Secured Creditors agree (or
shall agree) to provide upon request of the Collateral Agent) of the outstanding
Obligations owed to the Lender Creditors or the Other Creditors, as the case may
be. Unless it has received written notice from a Lender Creditor or an Other
Creditor to the contrary, the Administrative Agent and each Representative, in
furnishing information pursuant to the preceding sentence, and the Collateral
Agent, in acting hereunder, shall be entitled to assume that no Secondary
Obligations are outstanding. Unless it has written notice from an Other Creditor
to the contrary, the Collateral Agent, in acting hereunder, shall be entitled to
assume that no Interest Rate Protection Agreements or Other Hedging Agreements
are in existence.
          (g) This Agreement is made with full recourse to each Assignor and
pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Assignor contained herein, in the Secured Debt
Agreements and otherwise in writing in connection herewith or therewith. It is
understood that each Assignor shall remain jointly and severally liable to the
extent of any deficiency between the amount of the proceeds of the Collateral
and the aggregate amount of the Obligations.
          7.5 Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, the other Secured Debt Agreements or now or hereafter existing at
law, in equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Agent. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence thereof. No notice to or demand on any
Assignor in any case shall entitle it to any other or further notice or demand
in similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand. In the event that the Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Collateral Agent may recover reasonable expenses, including
reasonable attorneys’ fees, and the amounts thereof shall be included in such
judgment.
          7.6 Discontinuance of Proceedings. In case the Collateral Agent shall
have instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Assignor, the Collateral Agent and each holder of any of the Obligations shall

18



--------------------------------------------------------------------------------



 



be restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.
ARTICLE VIII
INDEMNITY
          8.1 Indemnity. (a) Without limiting the provisions of the other
Secured Debt Agreements, each Assignor jointly and severally agrees to
indemnify, reimburse and hold the Collateral Agent, each other Secured Creditor
(in its capacity as such) and their respective successors, assigns, employees,
affiliates, advisors and agents (as to any Indemnitee, its “Related Parties”)
(hereinafter in this Section 8.1 referred to individually as “Indemnitee,” and
collectively as “Indemnitees”) harmless from any and all liabilities,
obligations, damages, injuries, penalties, claims, demands, actions, suits,
judgments and any and all costs, expenses or disbursements (including reasonable
attorneys’ fees and expenses (limited, in the case of any Event of Default, to
one counsel to the Collateral Agent, one additional counsel for all Issuing
Lenders and Lenders, taken as a whole, one local counsel for the Collateral
Agent and the Lenders, taken as a whole, in each relevant jurisdiction, and,
solely in the case of an actual or perceived conflict of interests, one
additional counsel in each relevant jurisdiction to each group of affected
Lenders similarly situated, taken as a whole)) (for the purposes of this
Section 8.1 the foregoing are collectively called “expenses”) of whatsoever kind
and nature imposed on, asserted against or incurred by any of the Indemnitees in
any way relating to or arising out of this Agreement or the enforcement of any
of the terms hereof, or the preservation of any rights hereunder, or in any way
relating to or arising out of the manufacture, ownership, ordering, purchase,
delivery, control, acceptance, lease, financing, possession, operation,
condition, sale, return or other disposition, or use of the Collateral
(including, without limitation, latent or other defects, whether or not
discoverable), the violation of the laws of any country, state or other
governmental body or unit, any tort (including, without limitation, claims
arising or imposed under the doctrine of strict liability, or for or on account
of injury to or the death of any Person (including any Indemnitee), or property
damage), or contract claim; provided that no Indemnitee shall be indemnified
pursuant to this Section 8.1(a) for losses, damages or liabilities to the extent
caused by the gross negligence or willful misconduct of such Indemnitee or its
Related Parties (as determined by a court of competent jurisdiction in a final
and non-appealable decision). Each Assignor agrees that upon written notice by
any Indemnitee of the assertion of such a liability, obligation, damage, injury,
penalty, claim, demand, action, suit or judgment, the relevant Assignor shall
assume full responsibility for the defense thereof. Each Indemnitee agrees to
use its best efforts to promptly notify the relevant Assignor of any such
assertion of which such Indemnitee has knowledge.
          (b) Without limiting the application of Section 8.1(a) hereof, each
Assignor agrees, jointly and severally, to pay or reimburse the Collateral Agent
for any and all reasonable fees, costs and expenses of whatever kind or nature
incurred in connection with the creation, preservation or protection of the
Collateral Agent’s Liens on, and security interest in, the Collateral,
including, without limitation, all fees and taxes in connection with the
recording or filing of instruments and documents in all applicable public
offices, payment or discharge of any taxes or Liens upon or in respect of the
Collateral, premiums for insurance with respect to the

19



--------------------------------------------------------------------------------



 



Collateral and all other fees, costs and expenses in connection with protecting,
maintaining or preserving the Collateral and the Collateral Agent’s interest
therein, whether through judicial proceedings or otherwise, or in defending or
prosecuting any actions, suits or proceedings arising out of or relating to the
Collateral.
          (c) Without limiting the application of Section 8.1(a) or (b) hereof,
each Assignor agrees, jointly and severally, to pay, indemnify and hold each
Indemnitee harmless from and against any loss, costs, damages and expenses which
such Indemnitee may suffer, expend or incur in consequence of or growing out of
any misrepresentation by any Assignor in this Agreement or in any writing
contemplated by or made or delivered pursuant to or in connection with this
Agreement.
          (d) If and to the extent that the obligations of any Assignor under
this Section 8.1 are unenforceable for any reason, such Assignor hereby agrees
to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.
          8.2 Indemnity Obligations Secured by Collateral; Survival. Any amounts
paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement shall constitute Obligations secured by the Collateral. The
indemnity obligations of each Assignor contained in this Article VIII shall
continue in full force and effect notwithstanding the full payment of all of the
other Obligations and notwithstanding the full payment of all the Notes issued,
and Loans made, under the Credit Agreement, the termination of all Letters of
Credit issued under the Credit Agreement, the termination of all Interest Rate
Protection Agreements and Other Hedging Agreements entered into with the Other
Creditors and the payment of all other Obligations and notwithstanding the
discharge thereof and the occurrence of the Termination Date.
ARTICLE IX
DEFINITIONS
          The following terms shall have the meanings herein specified. Such
definitions shall be equally applicable to the singular and plural forms of the
terms defined.
          “Account” shall mean any “account” as such term is defined in the UCC
as in effect on the date hereof in the State of New York, and in any event shall
include but shall not be limited to, all rights to payment of any monetary
obligation, whether or not earned by performance, (i) for property that has been
or is to be sold, leased, licensed, assigned or otherwise disposed of, (ii) for
services rendered or to be rendered, (iii) for a secondary obligation incurred
or to be incurred, (iv) for energy provided or to be provided, (v) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (vi) as winnings in a lottery or other game of chance operated
or sponsored by a State, governmental unit of a State, or person licensed or
authorized to operate the game by a State or governmental unit of a State.
Without limiting the foregoing, the term “account” shall include all
Health-Care-Insurance Receivables.

20



--------------------------------------------------------------------------------



 



          “Administrative Agent” shall have the meaning provided in the recitals
of this Agreement.
          “Agreement” shall mean this Security Agreement as the same may be
amended, modified, restated and/or supplemented from time to time in accordance
with its terms.
          “As-Extracted Collateral” shall mean “as-extracted collateral” as such
term is defined in the UCC as in effect on the date hereof in the State of New
York.
          “Assignor” shall have the meaning provided in the first paragraph of
this Agreement.
          “Borrower” shall have the meaning provided in the recitals of this
Agreement.
          “Cash Collateral Account” shall mean a non-interest bearing cash
collateral account maintained with, and in the sole dominion and control of, the
Collateral Agent for the benefit of the Secured Creditors.
          “Chattel Paper” shall mean “chattel paper” as such term is defined in
the UCC as in effect on the date hereof in the State of New York. Without
limiting the foregoing, the term “Chattel Paper” shall in any event include all
Tangible Chattel Paper and all Electronic Chattel Paper.
          “Class” shall have the meaning provided in Section 10.2 of this
Agreement.
          “Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.
          “Collateral Agent” shall have the meaning provided in the first
paragraph of this Agreement.
          “Commercial Tort Claims” shall mean “commercial tort claims” as such
term is defined in the UCC as in effect on the date hereof in the State of New
York.
          “Contract Rights” shall mean all rights of any Assignor under each
Contract, including, without limitation, (i) any and all rights to receive and
demand payments under any or all Contracts, (ii) any and all rights to receive
and compel performance under any or all Contracts, and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.
          “Contracts” shall mean all contracts between any Assignor and one or
more additional parties (including, without limitation, any Interest Rate
Protection Agreements, Other Hedging Agreements, licensing agreements and any
partnership agreements, joint venture agreements and limited liability company
agreements).
          “Copyrights” shall mean any United States or foreign copyright owned
by any Assignor, including any registrations of any copyrights, in the United
States Copyright Office or any foreign equivalent office, as well as any
application for a copyright registration made with the United States Copyright
Office or any foreign equivalent office by any Assignor.

21



--------------------------------------------------------------------------------



 



          “Credit Agreement” shall have the meaning provided in the recitals of
this Agreement.
          “Credit Document Obligations” shall have the meaning provided in the
definition of “Obligations” in this Article IX.
          “Credit Documents” shall have the meaning provided in the Credit
Agreement, as such documents may be amended, modified, restated and/or
supplemented from time to time in connection with the Credit Agreement.
          “Deposit Accounts” shall mean all “deposit accounts” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.
          “Documents” shall mean “documents” as such term is defined in the UCC
as in effect on the date hereof in the State of New York.
          “Domain Names” shall mean all Internet domain names and associated URL
addresses in or to which any Assignor has any right, title or interest.
          “Electronic Chattel Paper” shall mean “electronic chattel paper” as
such term is defined in the UCC as in effect on the date hereof in the State of
New York.
          “Equipment” shall mean any “equipment” as such term is defined in the
UCC as in effect on the date hereof in the State of New York now or hereafter
owned by any Assignor, and in any event, shall include, but shall not be limited
to, all machinery, equipment, furnishings, fixtures and vehicles now or
hereafter owned by any Assignor and any and all additions, substitutions and
replacements of any of the foregoing and all accessions thereto, wherever
located, together with all attachments, components, parts, equipment and
accessories installed thereon or affixed thereto.
          “Event of Default” shall mean any Event of Default under, and as
defined in, the Credit Agreement or, after the Credit Document Obligations have
been paid in full and all Letters of Credit and Commitments have terminated, an
Event of Default (or similar term) under any Interest Rate Protection Agreement
or Other Hedging Agreement entered into with an Other Creditor.
          “Excluded Collateral” shall mean (i) any Contract that validly
prohibits, restricts or requires the consent not obtained of a third party
(other than Holdings or a Subsidiary thereof) for the creation by such Assignor
of a security interest in such Contract (or in any rights or property obtained
by such Assignor under such Contracts) except to the extent that any such
prohibition or restriction would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 and 9-409 of the UCC (or any successor provision or
provisions) or any other applicable law (including the Bankruptcy Code),
(ii) any property subject to a Lien permitted by Section 10.01(vi), (vii),
(xiv) or (xv) of the Credit Agreement, to the extent that the contractual
arrangements governing such Lien expressly prohibit the granting of a security
interest hereunder in such property, (iii) any property to the extent that such
grant of a security interest is prohibited by a governmental authority, or
requires a consent not obtained of any governmental authority and (iv) the
Equity Interests in Persons that are not Wholly-Owned Subsidiaries of Holdings
but

22



--------------------------------------------------------------------------------



 



only to the extent that the pledge of such Equity Interests is not permitted
hereunder by the terms of any agreement or organizational document of such
Person and only so long as such contractual prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the UCC, the
Bankruptcy Code or any other requirement of law.
          “General Intangibles” shall mean “general intangibles” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.
          “Goods” shall mean “goods” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.
          “Health-Care-Insurance Receivable” shall mean any
“health-care-insurance receivable” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.
          “Holdings” shall have the meaning provided in the recitals hereto.
          “Indemnitee” shall have the meaning provided in Section 8.1(a) of this
Agreement.
          “Instrument” shall mean “instruments” as such term is defined in the
UCC as in effect on the date hereof in the State of New York.
          “Inventory” shall mean merchandise, inventory and goods, and all
additions, substitutions and replacements thereof and all accessions thereto,
wherever located, together with all goods, supplies, incidentals, packaging
materials, labels, materials and any other items used or usable in
manufacturing, processing, packaging or shipping same, in all stages of
production from raw materials through work in process to finished goods, and all
products and proceeds of whatever sort and wherever located any portion thereof
which may be returned, rejected, reclaimed or repossessed by the Collateral
Agent from any Assignor’s customers, and shall specifically include all
“inventory” as such term is defined in the UCC as in effect on the date hereof
in the State of New York.
          “Investment Property” shall mean “investment property” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.
          “Lender Creditors” shall have the meaning provided in the recitals of
this Agreement.
          “Lenders” shall have the meaning provided in the recitals of this
Agreement.
          “Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such
term is defined in the UCC as in effect on the date hereof in the State of New
York.
          “Marks” shall mean any trademarks, service marks and trade names owned
by any Assignor, including any registration or application for registration of
any trademarks and service marks owned by any Assignor, which are registered or
filed in the United States Patent and Trademark Office or the equivalent thereof
in any state of the United States or any

23



--------------------------------------------------------------------------------



 



equivalent foreign office or agency, as well as any unregistered trademarks and
service marks owned by any Assignor and any trade dress owned by any Assignor.
          “Obligations” shall mean and include, as to any Assignor, all of the
following:
     (i) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest, reimbursement
obligations (both actual and contingent) under Letters of Credit, fees, cost and
indemnities (including, in each case, without limitation, all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of any
Assignor at the rate provided for in the respective documentation, whether or
not a claim for post-petition interest is allowed in any such proceeding) of
such Assignor to the Lender Creditors, whether now existing or hereafter
incurred under, arising out of, or in connection with, the Credit Agreement and
the other Credit Documents to which such Assignor is a party (including, without
limitation, in the event such Assignor is a Guarantor, all such obligations,
liabilities and indebtedness of such Assignor under its Guaranty) and the due
performance and compliance by such Assignor with all of the terms, conditions
and agreements contained in the Credit Agreement and in such other Credit
Documents (all such obligations, liabilities and indebtedness under this clause
(i), except to the extent consisting of obligations or indebtedness with respect
to Interest Rate Protection Agreements or Other Hedging Agreements, being herein
collectively called the “Credit Document Obligations”);
     (ii) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, in each case, without limitation, all interest that accrues after
the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency, reorganization or similar proceeding of any Assignor at
the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding) owing by each
Assignor to the Other Creditors, now existing or hereafter incurred under,
arising out of or in connection with any Interest Rate Protection Agreement or
Other Hedging Agreement, whether such Interest Rate Protection Agreement or
Other Hedging Agreement is now in existence or hereinafter arising (including,
without limitation, in the case of an Assignor that is a Guarantor, all
obligations, liabilities and indebtedness of such Assignor under its Guaranty in
respect of the Interest Rate Protection Agreements and Other Hedging
Agreements), and the due performance and compliance by such Assignor with all of
the terms, conditions and agreements contained in each such Interest Rate
Protection Agreement and Other Hedging Agreement (all such obligations,
liabilities and indebtedness under this clause (ii) being herein collectively
called the “Other Obligations”);
     (iii) any and all sums advanced by the Collateral Agent in order to
preserve the Collateral or preserve its security interest in the Collateral;
     (iv) in the event of any proceeding for the collection or enforcement of
any indebtedness, obligations, or liabilities of such Assignor referred to in
clauses (i) and (ii)

24



--------------------------------------------------------------------------------



 



above, after an Event of Default shall have occurred and be continuing, the
reasonable expenses of retaking, holding, preparing for sale or lease, selling
or otherwise disposing of or realizing on the Collateral, or of any exercise by
the Collateral Agent of its rights hereunder, together with reasonable
attorneys’ fees and court costs; and
     (v) all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement under Section 8.1 of this Agreement;
it being acknowledged and agreed that the “Obligations” shall include extensions
of credit of the types described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement.
          “Other Creditors” shall have the meaning provided in the recitals of
this Agreement.
          “Other Obligations” shall have the meaning provided in the definition
of “Obligations” in this Article IX.
          “Patents” shall mean any United States or foreign patent owned by any
Assignor, and any divisions, continuations (including, but not limited to,
continuations-in-parts) and improvements thereof.
          “Permits” shall mean, to the extent permitted to be assigned by the
terms thereof or by applicable law, all licenses, permits, rights, orders,
variances, franchises or authorizations of or from any governmental authority or
agency.
          “Primary Obligations” shall have the meaning provided in
Section 7.4(b) of this Agreement.
          “Pro Rata Share” shall have the meaning provided in Section 7.4(b) of
this Agreement.
          “Proceeds” shall mean all “proceeds” as such term is defined in the
UCC as in effect in the State of New York on the date hereof and, in any event,
shall also include, but not be limited to, (i) any and all proceeds of any
insurance, indemnity, warranty or guaranty payable to the Collateral Agent or
any Assignor from time to time with respect to any of the Collateral, (ii) any
and all payments (in any form whatsoever) made or due and payable to any
Assignor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental authority (or any person acting under color of governmental
authority) and (iii) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.
          “Registered Organization” shall have the meaning provided in the UCC
as in effect in the State of New York.
          “Representative” shall have the meaning provided in Section 7.4(e) of
this Agreement.

25



--------------------------------------------------------------------------------



 



          “Required Secured Creditors” shall mean (i) at any time when any
Credit Document Obligations are outstanding (other than contingent indemnity
obligations that are not then due and payable) or any Commitments or Letters of
Credit under the Credit Agreement exist, the Required Lenders (or, to the extent
provided in Section 13.12 of the Credit Agreement, each of the Lenders) and
(ii) at any time after all of the Credit Document Obligations have been paid in
full in cash (other than contingent indemnity obligations that are not then due
and payable) and all Commitments and Letters of Credit under the Credit
Agreement have been terminated and no further Commitments or Letters of Credit
may be provided thereunder, the holders of a majority of the Other Obligations.
          “Requisite Creditors” shall have the meaning provided in Section 10.2
of this Agreement.
          “Secondary Obligations” shall have the meaning provided in
Section 7.4(b) of this Agreement.
          “Secured Creditors” shall have the meaning provided in the recitals of
this Agreement.
          “Secured Debt Agreements” shall mean and include (i) this Agreement
and the other Credit Documents and (ii) the Interest Rate Protection Agreements
and Other Hedging Agreements entered into with an Other Creditor.
          “Securities Accounts” shall mean all “securities accounts” as such
term is defined in the UCC as in effect on the date hereof in the State of New
York.
          “Software” shall mean “software” as such term is defined in the UCC as
in effect on the date hereof in the State of New York.
          “Supporting Obligations” shall mean any “supporting obligation” as
such term is defined in the UCC as in effect on the date hereof in the State of
New York, now or hereafter owned by any Assignor, or in which any Assignor has
any rights, and, in any event, shall include, but shall not be limited to, all
of such Assignor’s rights in any Letter-of-Credit Right or secondary obligation
that supports the payment or performance of, and all security for, any Account,
Chattel Paper, Document, General Intangible, Instrument or Investment Property.
          “Tangible Chattel Paper” shall mean “tangible chattel paper” as such
term is defined in the UCC as in effect on the date hereof in the State of New
York.
          “Termination Date” shall have the meaning provided in Section 10.8(a)
of this Agreement.
          “Trade Secrets” shall mean any trade secrets or other proprietary and
confidential information including financial data, personal information,
customer lists, supplier lists, business plans, and data collections, to the
extent each of the foregoing constitute trade secrets, to which any Assignor has
any right, title or interest therein.

26



--------------------------------------------------------------------------------



 



          “Transmitting Utility” shall have the meaning given such term in
Section 9-102(a)(80) of the UCC.
          “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the relevant jurisdiction.
ARTICLE X
MISCELLANEOUS
          10.1 Notices. Except as otherwise specified herein, all notices,
requests, demands or other communications to or upon the respective parties
hereto shall be sent or delivered by mail, telecopy or courier service and all
such notices and communications shall, when mailed, telecopied or sent by
courier, be effective when deposited in the mails, delivered to the overnight
courier, or sent by telecopier, except that notices and communications to the
Collateral Agent or any Assignor shall not be effective until received by the
Collateral Agent or such Assignor, as the case may be. All notices and other
communications shall be in writing and addressed as follows:
          (a) if to any Assignor, at:
c/o Town Sports International, LLC
5 Penn Plaza
4th Floor
New York, New York 10001
Attention: Dan Gallagher
Telephone No.: (212) 246-6700
Telecopier No.: (212) 246-8422
          (b) if to the Collateral Agent, at:
60 Wall Street
New York, New York 10005
Attention: Carin Keegan
Telephone No.: (212) 250-6083
Telecopier No.: (212) 250-5690
     (c) if to any Lender Creditor (other than the Collateral Agent), at such
address as such Lender Creditor shall have specified in the Credit Agreement;
     (d) if to any Other Creditor, at such address as such Other Creditor shall
have specified in writing to the Borrower and the Collateral Agent;
or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.
          10.2 Waiver; Amendment. Except as provided in Sections 10.8 and 10.12
hereof and Section 13.12(c) of the Credit Agreement, none of the terms and
conditions of this

27



--------------------------------------------------------------------------------



 



Agreement or any other Security Document may be changed, waived, modified or
varied in any manner whatsoever unless in writing duly signed by each Assignor
directly affected thereby (it being understood that the addition or release of
any Assignor hereunder shall not constitute a change, waiver, discharge or
termination affecting any Assignor other than the Assignor so added or released)
and the Collateral Agent (with the written consent of the Required Secured
Creditors); provided, however, (i) that any change, waiver, modification or
variance affecting the rights and benefits of a single Class of Secured
Creditors (and not all Secured Creditors in a like or similar manner) also shall
require the written consent of the Requisite Creditors of such affected Class,
(ii) supplements to the Annexes hereto and to the other Security Documents may
be made without the consent of any Secured Creditor, other than the Collateral
Agent, as provided herein or therein, and (iii) Assignors may be released from
their obligations hereunder and under the other Security Documents and new
Assignors may be added hereto and to the other Security Documents without the
consent of any Secured Creditors other than the Collateral Agent, as provided
herein or therein. For the purpose of this Agreement and each other Security
Document, the term “Class” shall mean each class of Secured Creditors, i.e.,
whether (x) the Lender Creditors as holders of the Credit Document Obligations
or (y) the Other Creditors as the holders of the Other Obligations. For the
purpose of this Agreement, the term “Requisite Creditors” of any Class shall
mean each of (x) with respect to the Credit Document Obligations, the Required
Lenders (or, to the extent provided in Section 13.12 of the Credit Agreement,
each of the Lenders), and (y) with respect to the Other Obligations, the holders
of at least a majority of all Other Obligations outstanding from time to time.
          10.3 Obligations Absolute. The obligations of each Assignor hereunder
shall remain in full force and effect without regard to, and shall not be
impaired by, (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of such Assignor; (b) any
exercise or non-exercise, or any waiver of, any right, remedy, power or
privilege under or in respect of this Agreement or any other Secured Debt
Agreement; or (c) any amendment to or modification of any Secured Debt Agreement
or any security for any of the Obligations; whether or not such Assignor shall
have notice or knowledge of any of the foregoing.
          10.4 Successors and Assigns. This Agreement shall create a continuing
security interest in the Collateral and shall (i) remain in full force and
effect, subject to release and/or termination as set forth in Section 10.8
hereof, (ii) be binding upon each Assignor, its successors and assigns;
provided, however, that no Assignor shall assign any of its rights or
obligations hereunder or under the other Credit Documents without the prior
written consent of the Collateral Agent (with the prior written consent of the
Required Secured Creditors), and (iii) inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent, the other Secured Creditors and their respective successors, transferees
and assigns. All agreements, statements, representations and warranties made by
each Assignor herein or in any certificate or other instrument delivered by such
Assignor or on its behalf under this Agreement shall be considered to have been
relied upon by the Secured Creditors and shall survive the execution and
delivery of this Agreement and the other Secured Debt Agreements regardless of
any investigation made by the Secured Creditors or on their behalf.

28



--------------------------------------------------------------------------------



 



          10.5 Headings Descriptive. The headings of the several sections of
this Agreement are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Agreement.
          10.6 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK
IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH ASSIGNOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH ASSIGNOR HEREBY FURTHER IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH
ASSIGNOR, AND AGREES NOT TO PLEAD OR CLAIM IN ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF
THE AFORESAID COURTS THAT ANY SUCH COURT LACKS PERSONAL JURISDICTION OVER SUCH
ASSIGNOR. EACH ASSIGNOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
ANY SUCH ASSIGNOR AT ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION 10.1 ABOVE,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH ASSIGNOR
HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SUCH SERVICE OF
PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN, HOWEVER, SHALL
AFFECT THE RIGHT OF THE COLLATERAL AGENT UNDER THIS AGREEMENT, OR ANY SECURED
CREDITOR, TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY ASSIGNOR IN ANY OTHER
JURISDICTION.
          (b) EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

29



--------------------------------------------------------------------------------



 



          (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
          10.7 Assignor’s Duties. It is expressly agreed, anything herein
contained to the contrary notwithstanding, that, prior to the Termination Date,
each Assignor shall remain liable to perform all of the obligations, if any,
assumed by it with respect to the Collateral and, except as otherwise provided
in Section 10.11 hereof, the Collateral Agent shall not have any obligations or
liabilities with respect to any Collateral by reason of or arising out of this
Agreement, nor shall the Collateral Agent be required or obligated in any manner
to perform or fulfill any of the obligations of any Assignor under or with
respect to any Collateral.
          10.8 Termination; Release. (a) After the Termination Date, this
Agreement shall terminate (provided that all indemnities set forth herein
including, without limitation in Section 8.1 hereof, shall survive such
termination) and the Collateral Agent, at the request and expense of the
respective Assignor, will promptly execute and deliver to such Assignor a proper
instrument or instruments (including UCC termination statements on form UCC-3)
acknowledging the satisfaction and termination of this Agreement, and will duly
assign, transfer and deliver to such Assignor (without recourse and without any
representation or warranty) such of the Collateral as may be in the possession
of the Collateral Agent and as has not theretofore been sold or otherwise
applied or released pursuant to this Agreement. As used in this Agreement,
“Termination Date” shall mean the date upon which both (A) the Total Commitment
under the Credit Agreement has been terminated, no Note under the Credit
Agreement is outstanding and all Loans thereunder have been repaid in full, all
Letters of Credit issued under the Credit Agreement have been terminated and all
other Credit Document Obligations then due and payable have been paid in full
and (B) unless the respective Interest Rate Protection Agreements and Other
Hedging Agreements specifically provide otherwise, all Interest Rate Protection
Agreements and Other Hedging Agreements entered into with any Other Creditor
have been terminated and all Other Obligations then due and payable have been
paid in full.
          (b) In the event that any part of the Collateral is sold or otherwise
disposed of (to a Person other than a Credit Party in accordance with the Credit
Agreement) or any other transaction expressly permitted by the Credit Agreement
requires a release of the relevant Collateral (x) at any time prior to the time
at which all Credit Document Obligations have been paid in full and all
Commitments and Letters of Credit under the Credit Agreement have been
terminated, in connection with a sale or disposition permitted by the Secured
Debt Agreements or is otherwise released at the direction of the Required
Lenders (or all the Lenders if required by Section 13.12 of the Credit
Agreement) or (y) at any time thereafter, to the extent permitted by the other
Secured Debt Agreements, and in the case of clauses (x) and (y), the proceeds of
such sale or other disposition (or from such release) are applied in accordance
with the terms of the Credit Agreement or such other Secured Debt Agreements, as
the case may be, to the extent required to be so applied, the Collateral Agent,
at the request and expense of such Assignor, will duly release from the security
interest created hereby (and will execute and deliver such documentation,
including termination or partial release statements and the like in connection
therewith) and assign, transfer and deliver to such Assignor (without recourse
and without any

30



--------------------------------------------------------------------------------



 



representation or warranty) such of the Collateral as is then being (or has
been) so sold or otherwise disposed of, or released, and as may be in the
possession of the Collateral Agent and has not theretofore been released
pursuant to this Agreement. Furthermore, upon the release of any Subsidiary
Guarantor from the Subsidiaries Guaranty in accordance with the provisions
thereof, such Assignor (and the Collateral at such time assigned by the
respective Assignor pursuant hereto) shall be released from this Agreement.
          (c) At any time that an Assignor desires that the Collateral Agent
take any action to acknowledge or give effect to any release of Collateral
pursuant to the foregoing Section 10.8(a) or (b), such Assignor shall deliver to
the Collateral Agent a certificate signed by a senior officer of such Assignor
stating that the release of the respective Collateral is permitted pursuant to
such Section 10.8(a) or (b). At any time that the Borrower or the respective
Assignor desires that a Subsidiary of the Borrower which has been released from
the Subsidiaries Guaranty be released hereunder as provided in the last sentence
of Section 10.8(b) hereof, it shall deliver to the Collateral Agent a
certificate signed by a principal executive officer of the Borrower and the
respective Assignor stating that the release of the respective Assignor (and its
Collateral) is permitted pursuant to such Section 10.8(b).
          (d) The Collateral Agent shall have no liability whatsoever to any
other Secured Creditor as the result of any release of Collateral by it in
accordance with (or which the Collateral Agent in the absence of gross
negligence and willful misconduct believes to be in accordance with) this
Section 10.8.
          10.9 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Collateral Agent.
          10.10 Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          10.11 The Collateral Agent and the other Secured Creditors. The
Collateral Agent will hold in accordance with this Agreement all items of the
Collateral at any time received under this Agreement. It is expressly understood
and agreed that the obligations of the Collateral Agent as holder of the
Collateral and interests therein and with respect to the disposition thereof,
and otherwise under this Agreement, are only those expressly set forth in this
Agreement and in Section 12 of the Credit Agreement. The Collateral Agent shall
act hereunder on the terms and conditions set forth herein and in Section 12 of
the Credit Agreement.
          10.12 Additional Assignors. It is understood and agreed that any
Subsidiary Guarantor that desires to become an Assignor hereunder, or is
required to execute a counterpart of this Agreement after the date hereof
pursuant to the respective Secured Debt Agreements, shall become an Assignor
hereunder by executing a counterpart hereof and delivering same to

31



--------------------------------------------------------------------------------



 



the Collateral Agent, or by executing a Joinder Agreement, (y) delivering
supplements to Annexes A through G, inclusive, hereto as are necessary to cause
such Annexes to be complete and accurate with respect to such additional
Assignor on such date, and (z) taking all actions as specified in this Agreement
as would have been taken by such Assignor had it been an original party to this
Agreement, in each case with all documents required above to be delivered to the
Collateral Agent and with all documents and actions required above to be taken
to the reasonable satisfaction of the Collateral Agent.
[Remainder of this page intentionally left blank; signature page follows]

32



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date first
above written.

            TOWN SPORTS INTERNATIONAL, LLC,        as an Assignor
      By:   /s/ Daniel G. Gallagher         Name:   Daniel G. Gallagher       
Title:   Chief Financial Officer     

            TOWN SPORTS INTERNATIONAL HOLDINGS, INC.,        as an Assignor
      By:   /s/ Daniel G. Gallagher         Name:   Daniel G. Gallagher       
Title:   Chief Financial Officer     

Signature page to Town Sports Security Agreement — 2011

 



--------------------------------------------------------------------------------



 



     
Address:
  TSI 217 BROADWAY, LLC
c/o Town Sports International, LLC
  TSI ALEXANDRIA, LLC
5 Penn Plaza, 4th Floor
  TSI ALEXANDRIA WEST, LLC
New York, NY 10001
  TSI ALLSTON, LLC
Attention: Dan Gallagher
  TSI ANDOVER, LLC
Tel. No.: (212) 246-6700
  TSI ARDMORE, LLC
Fax No.: (212) 246-8422
  TSI ARTHRO-FITNESS SERVICES, LLC
 
  TSI ASTORIA, LLC
 
  TSI BATTERY PARK, LLC
 
  TSI BAY RIDGE 86TH STREET, LLC
 
  TSI BAYONNE, LLC
 
  TSI BAYRIDGE, LLC
 
  TSI BENSONHURST, LLC
 
  TSI BETHESDA, LLC
 
  TSI BOYLSTON, LLC
 
  TSI BROADWAY, LLC
 
  TSI BROOKLYN BELT, LLC
 
  TSI BRUNSWICK, LLC
 
  TSI BULFINCH, LLC
 
  TSI BUTLER, LLC
 
  TSI CARMEL, LLC
 
  TSI CASH MANAGEMENT, LLC
 
  TSI CENTRAL SQUARE, LLC
 
  TSI CHERRY HILL, LLC
 
  TSI CHEVY CHASE, LLC
 
  TSI CLARENDON, LLC
 
  TSI CLIFTON, LLC
 
  TSI COBBLE HILL, LLC
 
  TSI COLONIA, LLC
 
  TSI COLUMBIA HEIGHTS, LLC
 
  TSI COMMACK, LLC
 
  TSI CONNECTICUT AVENUE, LLC
 
  TSI COURT STREET, LLC
 
  TSI CROTON, LLC
 
  TSI DANBURY, LLC
 
  TSI DEDHAM, LLC
 
  TSI DEER PARK, LLC,
 
       each as an Assignor

                  By:   /s/ Daniel G. Gallagher         Name:   Daniel G.
Gallagher        Title:   Senior Vice President — Chief Financial Officer   

Signature page to Town Sports Security Agreement — 2011

 



--------------------------------------------------------------------------------



 



     
 
  TSI DOBBS FERRY, LLC
 
  TSI DAVIS SQUARE, LLC
 
  TSI DOBBS FERRY, LLC
 
  TSI DOWNTOWN CROSSING, LLC
 
  TSI DUPONT CIRCLE, INC.
 
  TSI DUPONT II, INC.
 
  TSI EAST 23, LLC
 
  TSI EAST 31, LLC
 
  TSI EAST 34, LLC
 
  TSI EAST 36, LLC
 
  TSI EAST 41, LLC
 
  TSI EAST 48, LLC
 
  TSI EAST 51, LLC
 
  TSI EAST 59, LLC
 
  TSI EAST 76, LLC
 
  TSI EAST 86, LLC
 
  TSI EAST 91, LLC
 
  TSI EAST BRUNSWICK, LLC
 
  TSI EAST MEADOW, LLC
 
  TSI ENGLEWOOD, LLC
 
  TSI F STREET, LLC
 
  TSI FAIRFAX, LLC
 
  TSI FENWAY, LLC
 
  TSI FIRST AVENUE, LLC
 
  TSI FOREST HILLS, LLC
 
  TSI FORT LEE, LLC
 
  TSI FRAMINGHAM, LLC
 
  TSI FRANKLIN (MA), LLC
 
  TSI FRANKLIN PARK, LLC
 
  TSI FREEHOLD, LLC
 
  TSI GALLERY PLACE, LLC
 
  TSI GARDEN CITY, LLC
 
  TSI GARNERVILLE, LLC
 
  TSI GEORGETOWN, LLC
 
  TSI GERMANTOWN, LLC
 
  TSI GLENDALE, LLC
 
  TSI GLOVER, LLC
 
  TSI GRAND CENTRAL, LLC
 
  TSI GREAT NECK, LLC,
 
       each as an Assignor

                  By:   /s/ Daniel G. Gallagher         Name:   Daniel G.
Gallagher        Title:   Senior Vice President — Chief Financial Officer   

Signature page to Town Sports Security Agreement — 2011

 



--------------------------------------------------------------------------------



 



     
 
  TSI GREENWICH, LLC
 
  TSI HARTSDALE, LLC
 
  TSI HAWTHORNE, LLC
 
  TSI HERALD, LLC
 
  TSI HICKSVILLE, LLC
 
  TSI HIGHPOINT, LLC
 
  TSI HOBOKEN, LLC
 
  TSI HOBOKEN NORTH, LLC
 
  TSI HOLDINGS (CIP), LLC
 
  TSI HOLDINGS (DC), LLC
 
  TSI HOLDINGS (MA), LLC
 
  TSI HOLDINGS (MD), LLC
 
  TSI HOLDINGS (NJ), LLC
 
  TSI HOLDINGS (PA), LLC
 
  TSI HOLDINGS (VA), LLC
 
  TSI HUNTINGTON, LLC
 
  TSI INTERNATIONAL, INC.
 
  TSI IRVING PLACE, LLC
 
  TSI JAMAICA ESTATES, LLC
 
  TSI JERSEY CITY, LLC
 
  TSI K STREET, LLC
 
  TSI LARCHMONT, LLC
 
  TSI LEXINGTON (MA), LLC
 
  TSI LINCOLN, LLC
 
  TSI LIVINGSTON, LLC
 
  TSI LONG BEACH, LLC
 
  TSI LYNNFIELD, LLC
 
  TSI M STREET, LLC
 
  TSI MAHWAH, LLC
 
  TSI MAMARONECK, LLC
 
  TSI MARKET STREET, LLC
 
  TSI MARLBORO, LLC
 
  TSI MATAWAN, LLC
 
  TSI MERCER STREET, LLC
 
  TSI MIDWOOD, LLC
 
  TSI MONTCLAIR, LLC
 
  TSI MORRIS PARK, LLC
 
  TSI MURRAY HILL, LLC
 
  TSI NANUET, LLC,
 
       each as an Assignor

                  By:   /s/ Daniel G. Gallagher         Name:   Daniel G.
Gallagher        Title:   Senior Vice President — Chief Financial Officer   

Signature page to Town Sports Security Agreement — 2011

 



--------------------------------------------------------------------------------



 



     
 
  TSI NATICK, LLC
 
  TSI NEW ROCHELLE, LLC
 
  TSI NEWARK, LLC
 
  TSI NEWBURY STREET, LLC
 
  TSI NEWTON, LLC
 
  TSI NO SWEAT, LLC
 
  TSI NORTH BETHESDA, LLC
 
  TSI NORWALK, LLC
 
  TSI OCEANSIDE, LLC
 
  TSI OLD BRIDGE, LLC
 
  TSI PARSIPPANY, LLC
 
  TSI PLAINSBORO, LLC
 
  TSI PORT JEFFERSON, LLC
 
  TSI PRINCETON, LLC
 
  TSI PRINCETON NORTH, LLC
 
  TSI PROVIDENCE DOWNTOWN, LLC
 
  TSI PROVIDENCE EASTSIDE, LLC
 
  TSI RADNOR, LLC
 
  TSI RAMSEY, LLC
 
  TSI READE STREET, LLC
 
  TSI REGO PARK, LLC
 
  TSI RIDGEWOOD, LLC
 
  TSI RODIN PLACE, LLC
 
  TSI SCARSDALE, LLC
 
  TSI SEAPORT, LLC
 
  TSI SHERIDAN, LLC
 
  TSI SILVER SPRING, LLC
 
  TSI SMITHTOWN, LLC
 
  TSI SOCIETY HILL, LLC
 
  TSI SOHO, LLC
 
  TSI SOMERS, LLC
 
  TSI SOMERSET, LLC
 
  TSI SOUTH BETHESDA, LLC
 
  TSI SOUTH END, LLC
 
  TSI SOUTH PARK SLOPE, LLC
 
  TSI SOUTH STATION, LLC
 
  TSI SPRINGFIELD, LLC
 
  TSI STAMFORD DOWNTOWN, LLC
 
  TSI STAMFORD POST, LLC,
 
       each as an Assignor

                  By:   /s/ Daniel G. Gallagher         Name:   Daniel G.
Gallagher        Title:   Senior Vice President — Chief Financial Officer   

Signature page to Town Sports Security Agreement — 2011

 



--------------------------------------------------------------------------------



 



     
 
  TSI STAMFORD RINKS, LLC
 
  TSI STATEN ISLAND, LLC
 
  TSI STERLING, LLC
 
  TSI SUNNYSIDE, LLC
 
  TSI SYOSSET, LLC
 
  TSI UNIVERSITY MANAGEMENT, LLC
 
  TSI VARICK STREET, LLC
 
  TSI WALL STREET, LLC
 
  TSI WALTHAM, LLC
 
  TSI WASHINGTON, INC.
 
  TSI WATER STREET, LLC
 
  TSI WATERTOWN, LLC
 
  TSI WAYLAND, LLC
 
  TSI WELLESLEY, LLC
 
  TSI WELLINGTON CIRCLE, LLC
 
  TSI WEST 14, LLC
 
  TSI WEST 16, LLC
 
  TSI WEST 23, LLC
 
  TSI WEST 38, LLC
 
  TSI WEST 41, LLC
 
  TSI WEST 44, LLC
 
  TSI WEST 48, LLC
 
  TSI WEST 52, LLC
 
  TSI WEST 73, LLC
 
  TSI WEST 76, LLC
 
  TSI WEST 80, LLC
 
  TSI WEST 94, LLC
 
  TSI WEST 115TH STREET, LLC
 
  TSI WEST 125, LLC
 
  TSI WEST 145TH STREET, LLC
 
  TSI WEST CALDWELL, LLC
 
  TSI WEST HARTFORD, LLC
 
  TSI WEST NEWTON, LLC
 
  TSI WEST NYACK, LLC
 
  TSI WEST SPRINGFIELD, LLC
 
  TSI WESTBOROUGH, LLC
 
  TSI WESTPORT, LLC
 
  TSI WESTWOOD, LLC,
 
       each as an Assignor

                  By:   /s/ Daniel G. Gallagher         Name:   Daniel G.
Gallagher        Title:   Senior Vice President — Chief Financial Officer   

Signature page to Town Sports Security Agreement — 2011

 



--------------------------------------------------------------------------------



 



     
 
  TSI WEYMOUTH, LLC
 
  TSI WHITE PLAINS, LLC
 
  TSI WHITE PLAINS CITY CENTER, LLC
 
  TSI WHITESTONE, LLC
 
  TSI WOBURN, LLC
 
  TSI WOODMERE, LLC,
 
       each as an Assignor

                  By:   /s/ Daniel G. Gallagher         Name:   Daniel G.
Gallagher        Title:   Senior Vice President — Chief Financial Officer     

Signature page to Town Sports Security Agreement — 2011

 



--------------------------------------------------------------------------------



 



Accepted and Agreed to:
DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Collateral Agent

         
By:
  /s/ Carin Keegan
 
Name: Carin Keegan    
 
  Title: Director    
 
       
By:
  /s/ Enrique Landaeta    
 
       
 
  Name: Enrique Landaeta    
 
  Title: Vice President    

Signature page to Town Sports Security Agreement — 2011

 



--------------------------------------------------------------------------------



 



ANNEX A
to
SECURITY AGREEMENT
SCHEDULE OF CHIEF EXECUTIVE OFFICES

      Name of Assignor   Address(es) of Chief Executive Office
Town Sports International Holdings, Inc.
  5 Penn Plaza, 4th Floor
New York, NY 10001
Town Sports International, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI 217 Broadway, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Alexandria, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Alexandria West, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Allston, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Andover, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Ardmore, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Arthro-Fitness Services, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Astoria, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Battery Park, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Bay Ridge 86th Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Bayonne, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Bayridge, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Bensonhurst, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Bethesda, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Boylston, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



ANNEX A
Page 2

      Name of Assignor   Address(es) of Chief Executive Office
TSI Broadway, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Brooklyn Belt, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Brunswick, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Bulfinch, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Butler, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Carmel, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Cash Management, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Central Square, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Cherry Hill, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Chevy Chase, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Clarendon, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Clifton, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Cobble Hill, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Colonia, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Columbia Heights, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Commack, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Connecticut Avenue, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Court Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



ANNEX A
Page 3

      Name of Assignor   Address(es) of Chief Executive Office
TSI Croton, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Danbury, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Davis Square, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Dedham, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Deer Park, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Dobbs Ferry, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Downtown Crossing, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Dupont Circle, Inc.
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Dupont II, Inc.
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East Brunswick, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East Meadow, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 23, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 31, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 34, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 36, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 41, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 48, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 51, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



ANNEX A
Page 4

      Name of Assignor   Address(es) of Chief Executive Office
TSI East 59, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 76, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 86, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI East 91, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Englewood, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI F Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Fairfax, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Fenway, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI First Avenue, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Forest Hills, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Fort Lee, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Framingham, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Franklin (MA), LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Franklin Park, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Freehold, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Gallery Place, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Garden City, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Garnersville, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



ANNEX A
Page 5

      Name of Assignor   Address(es) of Chief Executive Office
TSI Georgetown, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Germantown, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Glendale, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Glover, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Grand Central, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Great Neck, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Greenwich, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Hartsdale, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Hawthorne, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Herald, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Hicksville, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Highpoint, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Hoboken, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Hoboken North, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Holdings (CIP), LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Holdings (DC), LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Holdings (MA), LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Holdings (MD), LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



ANNEX A
Page 6

      Name of Assignor   Address(es) of Chief Executive Office
TSI Holdings (NJ), LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Holdings (PA), LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Holdings (VA), LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Huntington, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI International, Inc.
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Irving Place, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Jamaica Estates, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Jersey City, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI K Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Larchmont, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Lexington (MA), LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Lincoln, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Livingston, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Long Beach, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Lynnfield, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI M Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Mahwah, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Mamaroneck, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



ANNEX A
Page 7

      Name of Assignor   Address(es) of Chief Executive Office
TSI Market Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Marlboro, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Matawan, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Mercer Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Midwood, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Montclair, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Morris Park, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Murray Hill, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Nanuet, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Natick, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI New Rochelle, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Newark, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Newbury Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Newton, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI No Sweat, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI North Bethesda, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Norwalk, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Oceanside, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



ANNEX A
Page 8

      Name of Assignor   Address(es) of Chief Executive Office
TSI Old Bridge, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Parsippany, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Plainsboro, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Port Jefferson, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Princeton, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Princeton North, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Providence Downtown, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Providence Eastside, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Radnor, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Ramsey, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Reade Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Rego Park, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Ridgewood, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Rodin Place, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Scarsdale, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Seaport, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Sheridan, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Silver Spring, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



ANNEX A
Page 9

      Name of Assignor   Address(es) of Chief Executive Office
TSI Smithtown, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Society Hill, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Soho, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Somers, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Somerset, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI South Bethesda, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI South End, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI South Park Slope, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI South Station, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Springfield, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Stamford Downtown, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Stamford Post, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Stamford Rinks, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Staten Island, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Sterling, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Sunnyside, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Syosset, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI University Management, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



ANNEX A
Page 10

      Name of Assignor   Address(es) of Chief Executive Office
TSI Varick Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Wall Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Waltham, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Washington, Inc.
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Water Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Watertown, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Wayland, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Wellesley, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Wellington Circle, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West Caldwell, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West Hartford, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West Newton, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West Nyack, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West Springfield, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 14, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 16, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 23, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 38, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



ANNEX A
Page 11

      Name of Assignor   Address(es) of Chief Executive Office
TSI West 41, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 44, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 48, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 52, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 73, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 76, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 80, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 94, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 115th Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 125, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI West 145th Street, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Westborough, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Westport, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Westwood, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Weymouth, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI White Plains City Center, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI White Plains, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Whitestone, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



ANNEX A
Page 12

      Name of Assignor   Address(es) of Chief Executive Office
TSI Woburn, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001
TSI Woodmere, LLC
  5 Penn Plaza, 4th Floor
New York, NY 10001

 



--------------------------------------------------------------------------------



 



ANNEX B
to
SECURITY AGREEMENT
SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION
(AND WHETHER A REGISTERED ORGANIZATION AND/OR
A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION
AND ORGANIZATIONAL IDENTIFICATION NUMBERS

                                          Assignor’s             Registered    
  Organization         Type of Organization   Organization       Identification
Number   Transmitting     (or, if the Assignor is an   ?   Jurisdiction of  
(or, if none, so   Utility? Exact Legal Name of Each Assignor   Individual, so
indicate)   (Yes/No)   Organization   indicate)   (Yes/No)
Town Sports International Holdings, Inc.
  Corporation   Yes   Delaware   3754592   No
Town Sports International, LLC
  Limited Liability Company   Yes   New York   None   No
TSI 217 Broadway, LLC
  Limited Liability Company   Yes   Delaware   4268991     No
TSI Alexandria, LLC
  Limited Liability Company   Yes   Delaware   2901743     No
TSI Alexandria West, LLC
  Limited Liability Company   Yes   Delaware   4330291     No
TSI Allston, LLC
  Limited Liability Company   Yes   Delaware   3899539     No
TSI Andover, LLC
  Limited Liability Company   Yes   Delaware   4269134     No
TSI Ardmore, LLC
  Limited Liability Company   Yes   Delaware   3387908     No
TSI Arthro-Fitness Services, LLC
  Limited Liability Company   Yes   Delaware   4268994     No
TSI Astoria, LLC
  Limited Liability Company   Yes   Delaware   4268995     No
TSI Battery Park, LLC
  Limited Liability Company   Yes   Delaware   4268998     No
TSI Bay Ridge 86th Street, LLC
  Limited Liability Company   Yes   Delaware   4269108     No
TSI Bayonne, LLC
  Limited Liability Company   Yes   Delaware   4536496     No
TSI Bayridge, LLC
  Limited Liability Company   Yes   Delaware   4269001     No
TSI Bensonhurst, LLC
  Limited Liability Company   Yes   Delaware   4416091     No
TSI Bethesda, LLC
  Limited Liability Company   Yes   Delaware   3018449     No
TSI Boylston, LLC
  Limited Liability Company   Yes   Delaware   4269330     No
TSI Broadway, LLC
  Limited Liability Company   Yes   Delaware   4269002     No
TSI Brooklyn Belt, LLC
  Limited Liability Company   Yes   Delaware   4269004     No
TSI Brunswick, LLC
  Limited Liability Company   Yes   Delaware   4282150     No
TSI Bulfinch, LLC
  Limited Liability Company   Yes   Delaware   3899536     No
TSI Butler, LLC
  Limited Liability Company   Yes   Delaware   4239615     No
TSI Carmel, LLC
  Limited Liability Company   Yes   Delaware   4269111     No
TSI Cash Management, LLC
  Limited Liability Company   Yes   Delaware   4269009     No
TSI Central Square, LLC
  Limited Liability Company   Yes   Delaware   3899543     No
TSI Cherry Hill, LLC
  Limited Liability Company   Yes   Delaware   3040637     No
TSI Chevy Chase, LLC
  Limited Liability Company   Yes   Delaware   4269632     No
TSI Clarendon, LLC
  Limited Liability Company   Yes   Delaware   3317876     No
TSI Clifton, LLC
  Limited Liability Company   Yes   Delaware   4195613     No
TSI Cobble Hill, LLC
  Limited Liability Company   Yes   Delaware   4269013     No

 



--------------------------------------------------------------------------------



 



ANNEX B
Page 2

                                          Assignor’s             Registered    
  Organization         Type of Organization   Organization       Identification
Number   Transmitting     (or, if the Assignor is an   ?   Jurisdiction of  
(or, if none, so   Utility? Exact Legal Name of Each Assignor   Individual, so
indicate)   (Yes/No)   Organization   indicate)   (Yes/No)
TSI Colonia, LLC
  Limited Liability Company   Yes   Delaware   2928572     No
TSI Columbia Heights, LLC
  Limited Liability Company   Yes   Delaware   4269691     No
TSI Commack, LLC
  Limited Liability Company   Yes   Delaware   4269015     No
TSI Connecticut Avenue, LLC
  Limited Liability Company   Yes   Delaware   4269736     No
TSI Court Street, LLC
  Limited Liability Company   Yes   Delaware   4269017     No
TSI Croton, LLC
  Limited Liability Company   Yes   Delaware   4269019     No
TSI Danbury, LLC
  Limited Liability Company   Yes   Delaware   4269758     No
TSI Davis Square, LLC
  Limited Liability Company   Yes   Delaware   4160261     No
TSI Dedham, LLC
  Limited Liability Company   Yes   Delaware   4510871     No
TSI Deer Park, LLC
  Limited Liability Company   Yes   Delaware   4364946     No
TSI Dobbs Ferry, LLC
  Limited Liability Company   Yes   Delaware   4269114     No
TSI Downtown Crossing, LLC
  Limited Liability Company   Yes   Delaware   4269741     No
TSI Dupont Circle, Inc.
  Corporation   Yes   Delaware   2220114     No
TSI Dupont II, Inc.
  Corporation   Yes   Delaware   2439444     No
TSI East 23, LLC
  Limited Liability Company   Yes   Delaware   4269027     No
TSI East 31, LLC
  Limited Liability Company   Yes   Delaware   4269030     No
TSI East 34, LLC
  Limited Liability Company   Yes   Delaware   4269032     No
TSI East 36, LLC
  Limited Liability Company   Yes   Delaware   4269035     No
TSI East 41, LLC
  Limited Liability Company   Yes   Delaware   4269039     No
TSI East 48, LLC
  Limited Liability Company   Yes   Delaware   4269115     No
TSI East 51, LLC
  Limited Liability Company   Yes   Delaware   4269041     No
TSI East 59, LLC
  Limited Liability Company   Yes   Delaware   4269047     No
TSI East 76, LLC
  Limited Liability Company   Yes   Delaware   4269049     No
TSI East 86, LLC
  Limited Liability Company   Yes   Delaware   4269119     No
TSI East 91, LLC
  Limited Liability Company   Yes   Delaware   4269051     No
TSI East Brunswick, LLC
  Limited Liability Company   Yes   Delaware   4343405     No
TSI East Meadow, LLC
  Limited Liability Company   Yes   Delaware   4269024     No
TSI Englewood, LLC
  Limited Liability Company   Yes   Delaware   4099792     No
TSI F Street, LLC
  Limited Liability Company   Yes   Delaware   4269753     No
TSI Fairfax, LLC
  Limited Liability Company   Yes   Delaware   2951887     No
TSI Fenway, LLC
  Limited Liability Company   Yes   Delaware   3899546     No
TSI First Avenue, LLC
  Limited Liability Company   Yes   Delaware   4269053     No
TSI Forest Hills, LLC
  Limited Liability Company   Yes   Delaware   4269055     No
TSI Fort Lee, LLC
  Limited Liability Company   Yes   Delaware   2900457     No

 



--------------------------------------------------------------------------------



 



ANNEX B
Page 3

                                          Assignor’s             Registered    
  Organization         Type of Organization   Organization       Identification
Number   Transmitting     (or, if the Assignor is an   ?   Jurisdiction of  
(or, if none, so   Utility? Exact Legal Name of Each Assignor   Individual, so
indicate)   (Yes/No)   Organization   indicate)   (Yes/No)
TSI Framingham, LLC
  Limited Liability Company   Yes   Delaware   4269136     No
TSI Franklin (MA), LLC
  Limited Liability Company   Yes   Delaware   4269138     No
TSI Franklin Park, LLC
  Limited Liability Company   Yes   Delaware   2928574     No
TSI Freehold, LLC
  Limited Liability Company   Yes   Delaware   3057259     No
TSI Gallery Place, LLC
  Limited Liability Company   Yes   Delaware   4269770     No
TSI Garden City, LLC
  Limited Liability Company   Yes   Delaware   4269057     No
TSI Garnerville, LLC
  Limited Liability Company   Yes   Delaware   4376082     No
TSI Georgetown, LLC
  Limited Liability Company   Yes   Delaware   4269763     No
TSI Germantown, LLC
  Limited Liability Company   Yes   Delaware   2916539     No
TSI Glendale, LLC
  Limited Liability Company   Yes   Delaware   4269128     No
TSI Glover, LLC
  Limited Liability Company   Yes   Delaware   4269240     No
TSI Grand Central, LLC
  Limited Liability Company   Yes   Delaware   4269060     No
TSI Great Neck, LLC
  Limited Liability Company   Yes   Delaware   4269061     No
TSI Greenwich, LLC
  Limited Liability Company   Yes   Delaware   4269761     No
TSI Hartsdale, LLC
  Limited Liability Company   Yes   Delaware   4269062     No
TSI Hawthorne, LLC
  Limited Liability Company   Yes   Delaware   4269066     No
TSI Herald, LLC
  Limited Liability Company   Yes   Delaware   4269068     No
TSI Hicksville, LLC
  Limited Liability Company   Yes   Delaware   4257117     No
TSI Highpoint, LLC
  Limited Liability Company   Yes   Delaware   3140945     No
TSI Hoboken, LLC
  Limited Liability Company   Yes   Delaware   3057253     No
TSI Hoboken North, LLC
  Limited Liability Company   Yes   Delaware   3773429     No
TSI Holdings (CIP), LLC
  Limited Liability Company   Yes   Delaware   4269773     No
TSI Holdings (DC), LLC
  Limited Liability Company   Yes   Delaware   4268598     No
TSI Holdings (MA), LLC
  Limited Liability Company   Yes   Delaware   4268036     No
TSI Holdings (MD), LLC
  Limited Liability Company   Yes   Delaware   4268623     No
TSI Holdings (NJ), LLC
  Limited Liability Company   Yes   Delaware   3744923     No
TSI Holdings (PA), LLC
  Limited Liability Company   Yes   Delaware   4268627     No
TSI Holdings (VA), LLC
  Limited Liability Company   Yes   Delaware   4268618     No
TSI Huntington, LLC
  Limited Liability Company   Yes   Delaware   4268974     No
TSI International, Inc.
  Corporation   Yes   Delaware   2141083     No
TSI Irving Place, LLC
  Limited Liability Company   Yes   Delaware   4268978     No
TSI Jamaica Estates, LLC
  Limited Liability Company   Yes   Delaware   4402223     No
TSI Jersey City, LLC
  Limited Liability Company   Yes   Delaware   3525625     No
TSI K Street, LLC
  Limited Liability Company   Yes   Delaware   4269781     No

 



--------------------------------------------------------------------------------



 



ANNEX B
Page 4

                                          Assignor’s             Registered    
  Organization         Type of Organization   Organization       Identification
Number   Transmitting     (or, if the Assignor is an   ?   Jurisdiction of  
(or, if none, so   Utility? Exact Legal Name of Each Assignor   Individual, so
indicate)   (Yes/No)   Organization   indicate)   (Yes/No)
TSI Larchmont, LLC
  Limited Liability Company   Yes   Delaware   4268983     No
TSI Lexington (MA), LLC
  Limited Liability Company   Yes   Delaware   4269142     No
TSI Lincoln, LLC
  Limited Liability Company   Yes   Delaware   4268985     No
TSI Livingston, LLC
  Limited Liability Company   Yes   Delaware   3305800     No
TSI Long Beach, LLC
  Limited Liability Company   Yes   Delaware   4268987     No
TSI Lynnfield, LLC
  Limited Liability Company   Yes   Delaware   4269143     No
TSI M Street, LLC
  Limited Liability Company   Yes   Delaware   4269776     No
TSI Mahwah, LLC
  Limited Liability Company   Yes   Delaware   2905457     No
TSI Mamaroneck, LLC
  Limited Liability Company   Yes   Delaware   4268989     No
TSI Market Street, LLC
  Limited Liability Company   Yes   Delaware   3123380     No
TSI Marlboro, LLC
  Limited Liability Company   Yes   Delaware   3057264     No
TSI Matawan, LLC
  Limited Liability Company   Yes   Delaware   3057208     No
TSI Mercer Street, LLC
  Limited Liability Company   Yes   Delaware   4268990     No
TSI Midwood, LLC
  Limited Liability Company   Yes   Delaware   4268993     No
TSI Montclair, LLC
  Limited Liability Company   Yes   Delaware   3235308     No
TSI Morris Park, LLC
  Limited Liability Company   Yes   Delaware   4269130     No
TSI Murray Hill, LLC
  Limited Liability Company   Yes   Delaware   4269000     No
TSI Nanuet, LLC
  Limited Liability Company   Yes   Delaware   4269005     No
TSI Natick, LLC
  Limited Liability Company   Yes   Delaware   4269786     No
TSI New Rochelle, LLC
  Limited Liability Company   Yes   Delaware   4290057     No
TSI Newark, LLC
  Limited Liability Company   Yes   Delaware   3548397     No
TSI Newbury Street, LLC
  Limited Liability Company   Yes   Delaware   4269793     No
TSI Newton, LLC
  Limited Liability Company   Yes   Delaware   4188428     No
TSI No Sweat, LLC
  Limited Liability Company   Yes   Delaware   4071998     No
TSI North Bethesda, LLC
  Limited Liability Company   Yes   Delaware   3018427     No
TSI Norwalk, LLC
  Limited Liability Company   Yes   Delaware   4269791     No
TSI Oceanside, LLC
  Limited Liability Company   Yes   Delaware   4269012     No
TSI Old Bridge, LLC
  Limited Liability Company   Yes   Delaware   3057213     No
TSI Parsippany, LLC
  Limited Liability Company   Yes   Delaware   2928568     No
TSI Plainsboro, LLC
  Limited Liability Company   Yes   Delaware   2928573     No
TSI Port Jefferson, LLC
  Limited Liability Company   Yes   Delaware   4269018     No
TSI Princeton, LLC
  Limited Liability Company   Yes   Delaware   2750867     No
TSI Princeton North, LLC
  Limited Liability Company   Yes   Delaware   3946066     No
TSI Providence Downtown, LLC
  Limited Liability Company   Yes   Delaware   4411647     No

 



--------------------------------------------------------------------------------



 



ANNEX B
Page 5

                                          Assignor’s             Registered    
  Organization         Type of Organization   Organization       Identification
Number   Transmitting     (or, if the Assignor is an   ?   Jurisdiction of  
(or, if none, so   Utility? Exact Legal Name of Each Assignor   Individual, so
indicate)   (Yes/No)   Organization   indicate)   (Yes/No)
TSI Providence Eastside, LLC
  Limited Liability Company   Yes   Delaware   4411648     No
TSI Radnor, LLC
  Limited Liability Company   Yes   Delaware   4034032     No
TSI Ramsey, LLC
  Limited Liability Company   Yes   Delaware   3138497     No
TSI Reade Street, LLC
  Limited Liability Company   Yes   Delaware   4269021     No
TSI Rego Park, LLC
  Limited Liability Company   Yes   Delaware   4269031     No
TSI Ridgewood, LLC
  Limited Liability Company   Yes   Delaware   3386883     No
TSI Rodin Place, LLC
  Limited Liability Company   Yes   Delaware   3026591     No
TSI Scarsdale, LLC
  Limited Liability Company   Yes   Delaware   4269037     No
TSI Seaport, LLC
  Limited Liability Company   Yes   Delaware   4269040     No
TSI Sheridan, LLC
  Limited Liability Company   Yes   Delaware   4269043     No
TSI Silver Spring, LLC
  Limited Liability Company   Yes   Delaware   3296686     No
TSI Smithtown, LLC
  Limited Liability Company   Yes   Delaware   4269048     No
TSI Society Hill, LLC
  Limited Liability Company   Yes   Delaware   3026597     No
TSI Soho, LLC
  Limited Liability Company   Yes   Delaware   4269052     No
TSI Somers, LLC
  Limited Liability Company   Yes   Delaware   4269058     No
TSI Somerset, LLC
  Limited Liability Company   Yes   Delaware   2928575     No
TSI South Bethesda, LLC
  Limited Liability Company   Yes   Delaware   3854033     No
TSI South End, LLC
  Limited Liability Company   Yes   Delaware   4269795     No
TSI South Park Slope, LLC
  Limited Liability Company   Yes   Delaware   4269064     No
TSI South Station, LLC
  Limited Liability Company   Yes   Delaware   4269797     No
TSI Springfield, LLC
  Limited Liability Company   Yes   Delaware   2928570     No
TSI Stamford Downtown, LLC
  Limited Liability Company   Yes   Delaware   4269799     No
TSI Stamford Post, LLC
  Limited Liability Company   Yes   Delaware   4269803     No
TSI Stamford Rinks, LLC
  Limited Liability Company   Yes   Delaware   4269807     No
TSI Staten Island, LLC
  Limited Liability Company   Yes   Delaware   4269070     No
TSI Sterling, LLC
  Limited Liability Company   Yes   Delaware   2978316     No
TSI Sunnyside, LLC
  Limited Liability Company   Yes   Delaware   4324681     No
TSI Syosset, LLC
  Limited Liability Company   Yes   Delaware   4269074     No
TSI University Management, LLC
  Limited Liability Company   Yes   Delaware   4269811     No
TSI Varick Street, LLC
  Limited Liability Company   Yes   Delaware   4269076     No
TSI Wall Street, LLC
  Limited Liability Company   Yes   Delaware   4269078     No
TSI Waltham, LLC
  Limited Liability Company   Yes   Delaware   3584187     No
TSI Washington, Inc.
  Corporation   Yes   Delaware   2195425     No
TSI Water Street, LLC
  Limited Liability Company   Yes   Delaware   4269087     No

 



--------------------------------------------------------------------------------



 



ANNEX B
Page 6

                                          Assignor’s             Registered    
  Organization         Type of Organization   Organization       Identification
Number   Transmitting     (or, if the Assignor is an   ?   Jurisdiction of  
(or, if none, so   Utility? Exact Legal Name of Each Assignor   Individual, so
indicate)   (Yes/No)   Organization   indicate)   (Yes/No)
TSI Watertown, LLC
  Limited Liability Company   Yes   Delaware   4269336     No
TSI Wayland, LLC
  Limited Liability Company   Yes   Delaware   4554568     No
TSI Wellesley, LLC
  Limited Liability Company   Yes   Delaware   4269148     No
TSI Wellington Circle, LLC
  Limited Liability Company   Yes   Delaware   4160262     No
TSI West 14, LLC
  Limited Liability Company   Yes   Delaware   4269093     No
TSI West 16, LLC
  Limited Liability Company   Yes   Delaware   4269096     No
TSI West 23, LLC
  Limited Liability Company   Yes   Delaware   4269098     No
TSI West 38, LLC
  Limited Liability Company   Yes   Delaware   4269038     No
TSI West 41, LLC
  Limited Liability Company   Yes   Delaware   4269045     No
TSI West 44, LLC
  Limited Liability Company   Yes   Delaware   4269054     No
TSI West 48, LLC
  Limited Liability Company   Yes   Delaware   4269067     No
TSI West 52, LLC
  Limited Liability Company   Yes   Delaware   4269073     No
TSI West 73, LLC
  Limited Liability Company   Yes   Delaware   4269077     No
TSI West 76, LLC
  Limited Liability Company   Yes   Delaware   4269080     No
TSI West 80, LLC
  Limited Liability Company   Yes   Delaware   4269085     No
TSI West 94, LLC
  Limited Liability Company   Yes   Delaware   4269086     No
TSI West 115th Street, LLC
  Limited Liability Company   Yes   Delaware   4269131     No
TSI West 125, LLC
  Limited Liability Company   Yes   Delaware   4269090     No
TSI West 145th Street, LLC
  Limited Liability Company   Yes   Delaware   4239620     No
TSI West Caldwell, LLC
  Limited Liability Company   Yes   Delaware   2928566     No
TSI West Hartford, LLC
  Limited Liability Company   Yes   Delaware   4411640     No
TSI West Newton, LLC
  Limited Liability Company   Yes   Delaware   4269593     No
TSI West Nyack, LLC
  Limited Liability Company   Yes   Delaware   4269089     No
TSI West Springfield, LLC
  Limited Liability Company   Yes   Delaware   3131927     No
TSI Westborough, LLC
  Limited Liability Company   Yes   Delaware   4311117     No
TSI Westport, LLC
  Limited Liability Company   Yes   Delaware   4269809     No
TSI Westwood, LLC
  Limited Liability Company   Yes   Delaware   3478988     No
TSI Weymouth, LLC
  Limited Liability Company   Yes   Delaware   4269814     No
TSI White Plains City Center, LLC
  Limited Liability Company   Yes   Delaware   4269095     No
TSI White Plains, LLC
  Limited Liability Company   Yes   Delaware   4269100     No
TSI Whitestone, LLC
  Limited Liability Company   Yes   Delaware   4269102     No
TSI Woburn, LLC
  Limited Liability Company   Yes   Delaware   4411649     No
TSI Woodmere, LLC
  Limited Liability Company   Yes   Delaware   4269106     No

 



--------------------------------------------------------------------------------



 



ANNEX C
to
SECURITY AGREEMENT
SCHEDULE OF TRADE AND FICTITIOUS NAMES
The Company and its Subsidiaries operate fitness clubs under the names “New York
Sports Clubs”, “Washington Sports Clubs”, “Boston Sports Club”, and
“Philadelphia Sports Clubs” and use the abbreviations “NYSC”, “WSC”, “BSC” and
“PSC”, respectively, generally within an oval logo. Set out below is a list of
the Company and its Subsidiaries and the trade or fictitious name(s) each
operates under:

      Name of Assignor   Trade and/or Fictitious Names
Town Sports International, LLC
  None
TSI 217 Broadway, LLC
  NYSC
TSI Alexandria, LLC
  WSC
TSI Alexandria West, LLC
  None
TSI Allston, LLC
  BSC
TSI Andover, LLC
  BSC
TSI Ardmore, LLC
  PSC
TSI Arthro-Fitness Services, LLC
  NYSC
TSI Astoria, LLC
  NYSC
TSI Battery Park, LLC
  NYSC
TSI Bay Ridge 86th Street, LLC
  NYSC
TSI Bayonne, LLC
  NYSC
TSI Bayridge, LLC
  NYSC
TSI Bensonhurst, LLC
  NYSC
TSI Bethesda, LLC
  WSC
TSI Boylston, LLC
  BSC
TSI Broadway, LLC
  NYSC
TSI Brooklyn Belt, LLC
  NYSC
TSI Brunswick, LLC
  NYSC
TSI Bulfinch, LLC
  BSC
TSI Butler, LLC
  NYSC
TSI Carmel, LLC
  NYSC
TSI Cash Management, LLC
  None
TSI Central Square, LLC
  BSC

 



--------------------------------------------------------------------------------



 



ANNEX C
Page 2

      Name of Assignor   Trade and/or Fictitious Names
TSI Cherry Hill, LLC
  PSC
TSI Chevy Chase, LLC
  WSC
TSI Clarendon, LLC
  WSC
TSI Clifton, LLC
  NYSC
TSI Cobble Hill, LLC
  NYSC
TSI Colonia, LLC
  NYSC
TSI Columbia Heights, LLC
  WSC
TSI Commack, LLC
  NYSC
TSI Connecticut Avenue, LLC
  WSC
TSI Court Street, LLC
  NYSC
TSI Croton, LLC
  NYSC
TSI Danbury, LLC
  NYSC
TSI Davis Square, LLC
  BSC
TSI Dedham, LLC
  BSC
TSI Deer Park, LLC
  NYSC
TSI Dobbs Ferry, LLC
  NYSC
TSI Downtown Crossing, LLC
  BSC
TSI Dupont Circle, Inc.
  None
TSI Dupont II, Inc.
  None
TSI East Brunswick, LLC
  NYSC
TSI East Meadow, LLC
  NYSC
TSI East 23, LLC
  NYSC
TSI East 31, LLC
  NYSC
TSI East 34, LLC
  NYSC
TSI East 36, LLC
  NYSC
TSI East 41, LLC
  NYSC
TSI East 48, LLC
  NYSC
TSI East 51, LLC
  NYSC
TSI East 59, LLC
  NYSC
TSI East 76, LLC
  NYSC
TSI East 86, LLC
  NYSC

 



--------------------------------------------------------------------------------



 



ANNEX C
Page 3

      Name of Assignor   Trade and/or Fictitious Names
TSI East 91, LLC
  NYSC
TSI Englewood, LLC
  NYSC
TSI F Street, LLC
  WSC
TSI Fairfax, LLC
  WSC
TSI Fenway, LLC
  BSC
TSI First Avenue, LLC
  NYSC
TSI Forest Hills, LLC
  NYSC
TSI Fort Lee, LLC
  NYSC
TSI Framingham, LLC
  BSC
TSI Franklin (MA), LLC
  BSC
TSI Franklin Park, LLC
  NYSC
TSI Freehold, LLC
  NYSC
TSI Gallery Place, LLC
  WSC
TSI Garden City, LLC
  NYSC
TSI Garnerville, LLC
  NYSC
TSI Georgetown, LLC
  WSC
TSI Germantown, LLC
  WSC
TSI Glendale, LLC
  NYSC
TSI Glover, LLC
  WSC
TSI Grand Central, LLC
  NYSC
TSI Great Neck, LLC
  NYSC
TSI Greenwich, LLC
  NYSC
TSI Hartsdale, LLC
  NYSC
TSI Hawthorne, LLC
  NYSC
TSI Herald, LLC
  NYSC
TSI Hicksville, LLC
  NYSC
TSI Highpoint, LLC
  PSC
TSI Hoboken, LLC
  NYSC
TSI Hoboken North, LLC
  NYSC
TSI Holdings (CIP), LLC
  None
TSI Holdings (DC), LLC
  None

 



--------------------------------------------------------------------------------



 



ANNEX C
Page 4

      Name of Assignor   Trade and/or Fictitious Names
TSI Holdings (MA), LLC
  None
TSI Holdings (MD), LLC
  None
TSI Holdings (NJ), LLC
  None
TSI Holdings (PA), LLC
  None
TSI Holdings (VA), LLC
  None
TSI Huntington, LLC
  NYSC
TSI International, Inc.
  None
TSI Irving Place, LLC
  NYSC
TSI Jamaica Estates, LLC
  NYSC
TSI Jersey City, LLC
  NYSC
TSI K Street, LLC
  WSC
TSI Larchmont, LLC
  NYSC
TSI Lexington (MA), LLC
  BSC
TSI Lincoln, LLC
  NYSC
TSI Livingston, LLC
  NYSC
TSI Long Beach, LLC
  NYSC
TSI Lynnfield, LLC
  BSC
TSI M Street, LLC
  WSC
TSI Mahwah, LLC
  NYSC
TSI Mamaroneck, LLC
  NYSC
TSI Market Street, LLC
  PSC
TSI Marlboro, LLC
  NYSC
TSI Matawan, LLC
  NYSC
TSI Mercer Street, LLC
  NYSC
TSI Midwood, LLC
  NYSC
TSI Montclair, LLC
  NYSC
TSI Morris Park, LLC
  NYSC
TSI Murray Hill, LLC
  NYSC
TSI Nanuet, LLC
  NYSC
TSI Natick, LLC
  BSC
TSI New Rochelle, LLC
  NYSC

 



--------------------------------------------------------------------------------



 



ANNEX C
Page 5

      Name of Assignor   Trade and/or Fictitious Names
TSI Newark, LLC
  NYSC
TSI Newbury Street, LLC
  BSC
TSI Newton, LLC
  BSC
TSI No Sweat, LLC
  No Sweat
TSI North Bethesda, LLC
  WSC
TSI Norwalk, LLC
  NYSC
TSI Oceanside, LLC
  NYSC
TSI Old Bridge, LLC
  NYSC
TSI Parsippany, LLC
  NYSC
TSI Plainsboro, LLC
  NYSC
TSI Port Jefferson, LLC
  NYSC
TSI Princeton, LLC
  NYSC
TSI Princeton North, LLC
  NYSC
TSI Providence Downtown, LLC
  BSC I
TSI Providence Eastside, LLC
  BSC II
TSI Radnor, LLC
  PSC
TSI Ramsey, LLC
  NYSC
TSI Reade Street, LLC
  NYSC
TSI Rego Park, LLC
  NYSC
TSI Ridgewood, LLC
  NYSC
TSI Rodin Place, LLC
  PSC
TSI Scarsdale, LLC
  NYSC
TSI Seaport, LLC
  NYSC
TSI Sheridan, LLC
  NYSC
TSI Silver Spring, LLC
  WSC
TSI Smithtown, LLC
  NYSC
TSI Society Hill, LLC
  PSC
TSI Soho, LLC
  NYSC
TSI Somers, LLC
  NYSC
TSI Somerset, LLC
  NYSC
TSI South Bethesda, LLC
  WSC

 



--------------------------------------------------------------------------------



 



ANNEX C
Page 6

      Name of Assignor   Trade and/or Fictitious Names
TSI South End, LLC
  BSC
TSI South Park Slope, LLC
  NYSC
TSI South Station, LLC
  BSC
TSI Springfield, LLC
  NYSC
TSI Stamford Downtown, LLC
  NYSC
TSI Stamford Post, LLC
  NYSC
TSI Stamford Rinks, LLC
  NYSC
TSI Staten Island, LLC
  NYSC
TSI Sterling, LLC
  WSC
TSI Sunnyside, LLC
  NYSC
TSI Syosset, LLC
  NYSC
TSI University Management, LLC
  None
TSI Varick Street, LLC
  NYSC
TSI Wall Street, LLC
  NYSC
TSI Waltham, LLC
  BSC
TSI Washington, Inc.
  WSC
TSI Water Street, LLC
  NYSC
TSI Watertown, LLC
  BSC
TSI Wayland, LLC
  None
TSI Wellesley, LLC
  BSC
TSI Wellington Circle, LLC
  BSC
TSI West Caldwell, LLC
  NYSC
TSI West Hartford, LLC
  NYSC
TSI West Newton, LLC
  BSC
TSI West Nyack, LLC
  NYSC
TSI West Springfield, LLC
  WSC
TSI West 14, LLC
  NYSC
TSI West 16, LLC
  NYSC
TSI West 23, LLC
  NYSC
TSI West 38, LLC
  NYSC
TSI West 41, LLC
  NYSC

 



--------------------------------------------------------------------------------



 



ANNEX C
Page 7

      Name of Assignor   Trade and/or Fictitious Names
TSI West 44, LLC
  NYSC
TSI West 48, LLC
  NYSC
TSI West 52, LLC
  NYSC
TSI West 73, LLC
  NYSC
TSI West 76, LLC
  NYSC
TSI West 80, LLC
  NYSC
TSI West 94, LLC
  NYSC
TSI West 115th Street, LLC
  NYSC
TSI West 125, LLC
  NYSC
TSI West 145th Street, LLC
  NYSC
TSI Westport, LLC
  NYSC
TSI Westborough, LLC
  BSC
TSI Westwood, LLC
  NYSC
TSI Weymouth, LLC
  BSC
TSI White Plains City Center, LLC
  NYSC
TSI White Plains, LLC
  NYSC
TSI Whitestone, LLC
  NYSC
TSI Woburn, LLC
  BSC
TSI Woodmere, LLC
  NYSC

 



--------------------------------------------------------------------------------



 



ANNEX D
to
SECURITY AGREEMENT
DESCRIPTION OF COMMERCIAL TORT CLAIMS

      Name of Assignor   Description of Commercial Tort Claims
Town Sports International, LLC
  On September 22, 2009, in an action styled Town Sports International, LLC v.
Ajilon Solutions, a division of Ajilon Professional Staffing LLC (Supreme Court
of the State of New York, New York County, 602911-09), Town Sports
International, LLC (“TSI”) brought an action in the Supreme Court of the State
of New York, New York County, against Ajilon for breach of contract, conversion,
and replevin, seeking, among other things, money damages against Ajilon for
breaching its agreement to design and deliver to TSI a new sports club
enterprise management system known as GIMS, including failing to provide copies
of the computer source code written for GIMS, related documentation, properly
identified requirements documents and other property owned and licensed by TSI.
Subsequently, on October 14, 2009, Ajilon brought a counterclaim against TSI
alleging, among other things, failure to pay outstanding invoices in the amount
of $2.9 million. On March 7, 2011, TSI amended its complaint to add claims
against Ajilon for fraud, negligent misrepresentation, and breach of the
covenant of good faith and fair dealing.

 



--------------------------------------------------------------------------------



 



ANNEX E
to
SECURITY AGREEMENT
SCHEDULE OF MARKS AND APPLICATIONS;
INTERNET DOMAIN NAME REGISTRATIONS

  1.   Marks and Applications: None.     2.   Internet Domain Name
Registrations:

                  Domain   Date Created   Date Expires   Registrant   Vendor
ACTIVTRAXPRO.COM
  06/20/2007   06/202014   Doreen Sussman   Domain Registry of America
AMILLIONREASONSTOJOIN.COM
  01/3/2001   01/3/2015   Doreen Sussman   Domain Registry of America
ATLANTASPORTSCLUB.COM
  03/10/2000   03/10/2013   Doreen Sussman   Domain Registry of America
BOSTONSPORTSCLUBS.CO
  07/29/2010   07/28/2011   Doreen Sussman   GoDaddy.com, Inc.
BOSTONSPORTSCLUB.COM
  05/14/1998   05/13/2013   Doreen Sussman   Domain Registry of Americas
BOSTONSPORTSCLUBS.MOBI
  09/26/2006   09/26/2011   Doreen Sussman   Dotster Inc.
BOSTONSPORTSCLUBS.COM
  05/14/1998   05/13/2013   Doreen Sussman   Domain Registry of America
BOSTONSPORTSCLUBSSUCK.COM
  10/15/1998   10/14/2012   Doreen Sussman   Domain Registry of America
BOSTONSPORTSCLUBSSUCKS.COM
  10/15/1998   10/14/2012   Doreen Sussman   Domain Registry of America
BSC.MOBI
  09/26/2006   09/26/2011   Doreen Sussman   Dotster Inc.
BSCSUCKS.COM
  10/15/1998   10/14/2012   Doreen Sussman   Domain Registry of America
CHICAGOSPORTSCLUB.COM
  03/10/2000   03/10/2013   Doreen Sussman   Domain Registry of America
COMPANIESGETFIT.COM
  08/23/2004   08/23/2011   Doreen Sussman   Domain Registry of America
DENVERSPORTSCLUB.COM
  12/31/2002   12/31/2012   Doreen Sussman   Domain Registry of America
JOINBSC.COM
  03/24/2008   03/24/2015   Doreen Sussman   Domain Registry of America
JOINMYSPORTSCLUB.COM
  07/24/2008   07/24/2017   Doreen Sussman   Domain Registry of America
JOINMYSPORTSCLUBS.COM
  07/24/2008   07/24/2017   Doreen Sussman   Domain Registry of America
JOINNYSC.COM
  03/24/2008   03/24/2015   Doreen Sussman   Domain Registry of America
JOINPSC.COM
  03/24/2008   03/24/2015   Doreen Sussman   Domain Registry of America
JOINWSC.COM
  03/24/2008   03/24/2015   Doreen Sussman   Domain Registry of America
KUBYGETSFIT.COM
  02/13/2006   02/13/2013   Doreen Sussman   Domain Registry of America
MIAMISPORTSCLUB.COM
  03/10/2000   03/10/2013   Doreen Sussman   Domain Registry of America
MYREASONTOJOIN.COM
  01/3/2001   01/3/2015   Doreen Sussman   Domain Registry of America
MYSPORTCLUB.CO
  07/29/2010   07/28/2011   Doreen Sussman   GoDaddy.com, Inc.
MYSPORTSCLUB.CO
  07/29/2010   07/28/2011   Doreen Sussman   GoDaddy.com, Inc.
MYSPORTSCLUBS.COM
  06/27/2000   06/27/2018   Doreen Sussman   Domain Registry of America
MYSPORTSCLUBS.MOBI
  09/26/2006   09/26/2011   Doreen Sussman   Dotster Inc.
MYSPORTSCO.COM
  07/17/2001   07/17/2013   Doreen Sussman   Domain Registry of America
MYSPORTSCOMPANY.COM
  07/18/2001   07/18/2013   Doreen Sussman   Domain Registry of America

 



--------------------------------------------------------------------------------



 



Exhibit E
Page 2

                  Domain   Date Created   Date Expires   Registrant   Vendor
MYSPORTSCOMPANY.MOBI
  09/26/2006   09/26/2011   Doreen Sussman   Dotster Inc.
MYTSISUMMIT.COM
  02/15/2007   02/15/2012   Doreen Sussman   Domain Registry of America
MYTSISUMMIT.INFO
  02/15/2007   02/15/2012   Doreen Sussman   Domain Registry of America
NEWYORKSPORTSCLUB.COM
  03/10/2000   03/10/2013   Doreen Sussman   Domain Registry
Of America
NEWYORKSPORTSCLUBS.CO
  07/29/2010   07/28/2011   Doreen Sussman   GoDaddy.com, Inc.
NEWYORKSPORTSCLUBS.MOBI
  09/26/2006   09/26/2011   Doreen Sussman   Dotster Inc.
NEWYORKSPORTSCLUBSSUCK.COM
  10/15/1998   10/14/2012   Doreen Sussman   Domain Registry of America
NEWYORKSPORTSCLUBSUCKS.COM
  10/15/1998   10/14/2012   Doreen Sussman   Domain Registry of America
NOSWEATFIT.BIZ
  04/20/2005   04/19/2012   Doreen Sussman   Domain Registry of America
NOSWEATFIT.COM
  04/20/2005   04/20/2012   Doreen Sussman   Domain Registry of America
NOSWEATFIT.NET
  04/20/2005   04/20/2012   Doreen Sussman   Domain Registry of America
NOSWEATFITNESS.BIZ
  04/20/2005   04/19/2012   Doreen Sussman   Domain Registry of America
NOSWEATFITNESS.NET
  04/20/2005   04/20/2012   Doreen Sussman   Domain Registry of America
NYSC.COM
  12/02/1995   12/01/2014   Doreen Sussman   Domain Registry of America
NYSC.MOBI
  09/26/2006   09/26/2011   Doreen Sussman   Dotster Inc.
NYSCSUCKS.COM
  10/15/1998   10/14/2012   Doreen Sussman   Domain Registry of America
NYSPORTCLUB.COM
  10/19/2001   10/19/2013   Francine Hancock   Domain Registry of America
PHILADELPHIASPORTS.COM
  05/14/1998   05/13/2013   Doreen Sussman   Domain Registry of America
PHILADELPHIASPORTSCLUB.COM
  03/10/2000   03/10/2013   Doreen Sussman   Domain Registry of America
PHILADELPHIASPORTSCLUBS.CO
  07./29/2010   07/28/2011   Doreen Sussman   GoDaddy.com, Inc.
PHILADELPHIASPORTSCLUBS.COM
  01/18/2005   01/18/2016   Doreen Sussman   Domain Registry of America
PHILADELPHIASPORTSCLUBS.MOBI
  09/26/2006   09/26/2011   Doreen Sussman   Dotster Inc.
PORTLANDSPORTSCLUB.COM
  12/31/2002   12/31/2012   Doreen Sussman   Domain Registry of America
POUNDSOFFCLUB.COM
  04/26/2006   04/26/2015   Doreen Sussman   Domain Registry of America
PSC.MOBI
  09/26/2006   09/26/2011   Doreen Sussman   Dotster Inc.
PSCSUCKS.COM
  10/15/1998   10/14/2012   Doreen Sussman   Domain Registry of America
ROCKTHESCALES.COM
  11/22/2006   11/22/2013   Doreen Sussman   Domain Registry of America
SANFRANCISCOSPORTSCLUB.COM
  12/31/2002   12/31/2012   Doreen Sussman   Domain Registry of America
SEATTLESPORTSCLUB.COM
  12/31/2002   12/31/2012   Doreen Sussman   Domain Registry of America
SPORTCLUBNETWORK.COM
  03/20/2002   03/20/2013   Doreen Sussman   Domain Registry of America
SPORTSCLUBNETWORK.COM
  03/20/2002   03/20/2014   Doreen Sussman   Domain Registry of America
SPORTS-CLUB-NETWORK.COM
  03/20/2002   03/20/2013   Doreen Sussman   Domain Registry of America
SPORTSCLUBSFORKIDS.COM
  10/31/2000   10/31/2013   Doreen Sussman   Domain Registry of America
SPORTSCLUBSNETWORK.COM
  03/20/2002   03/20/2013   Doreen Sussman   Domain Registry of America
SPORTS-CLUBS-NETWORK.COM
  03/20/2002   03/20/2013   Doreen Sussman   Domain Registry of America
SPORTSCLUBSNETWORKS.COM
  03/20/2002   03/20/2013   Doreen Sussman   Domain Registry of America

 



--------------------------------------------------------------------------------



 



Exhibit E
Page 3

                  Domain   Date Created   Date Expires   Registrant   Vendor
SPORTS-CLUBS-NETWORKS.COM
  03/20/2002   03/20/2013   Doreen Sussman   Domain Registry of America
TORONTOSPORTSCLUB.COM
  03/10/2000   03/10/2013   Doreen Sussman   Domain Registry of America
TOWN-SPORTS.COM
  05/27/1998   05/26/2012   Town Sports International   Network Solutions,
LLC
TOWNSPORTSINTL.COM
  05/27/1998   05/26/2013   Doreen Sussman   Domain Registry of America
TSAG.COM
  02/20/1997   02/21/2013   Doreen Sussman   Domain Registry of America
WASHINGTONSPORTS.COM
  08/3/1996   08/2/2013   Doreen Sussman   Domain Registry of America
WASHINGTONSPORTSCLUB.COM
  03/10/2000   03/10/2013   Doreen Sussman   Domain Registry of America
WASHINGTONSPORTSCLUBS.CO
  07/29/2010   07/28/2011   Doreen Sussman   GoDaddy.com, Inc.
WASHINGTONSPORTSCLUBS.MOBI
  09/26/2006   09/26/2011   Doreen Sussman   Dotster Inc.
WASHINGTONSPORTSSUCKS.COM
  10/15/1998   10/14/2012   Doreen Sussman   Domain Registry of America
WASHINGTONSPORTSUCKS.COM
  10/15/1998   10/14/2012   Doreen Sussman   Domain Registry of America
WSC.MOBI
  09/26/2006   09/26/2011   Doreen Sussman   Dotster Inc.
WSCSUCKS.COM
  10/15/1998   10/14/2012   Doreen Sussman   Domain Registry of America

 



--------------------------------------------------------------------------------



 



ANNEX F
to
SECURITY AGREEMENT
SCHEDULE OF PATENTS
None.

 



--------------------------------------------------------------------------------



 



ANNEX G
to
SECURITY AGREEMENT
SCHEDULE OF COPYRIGHTS
None.

 



--------------------------------------------------------------------------------



 



ANNEX H
to
SECURITY AGREEMENT
GRANT OF SECURITY INTEREST
IN UNITED STATES TRADEMARKS
          FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which
are hereby acknowledged, [Name of Grantor], a __________ _________ (the
“Grantor”) with principal offices at ____________________________, hereby grants
to Deutsche Bank Trust Company Americas, as Collateral Agent, with principal
offices at 60 Wall Street, New York, New York 10005 (the “Grantee”), a
continuing security interest in (i) all of the Grantor’s right, title and
interest in and to the United States trademarks, trademark registrations and
trademark applications (the “Marks”) set forth on Schedule A attached hereto,
(ii) all Proceeds (as such term is defined in the Security Agreement referred to
below) and products of the Marks, (iii) the goodwill of the businesses with
which the Marks are associated and (iv) all causes of action arising prior to or
after the date hereof for infringement of any of the Marks or unfair competition
regarding the same.
          THIS GRANT is made to secure the satisfactory performance and payment
of all the Obligations of the Grantor, as such term is defined in the Security
Agreement among the Grantor, the other assignors from time to time party thereto
and the Grantee, dated as of May 11, 2011 (as amended, modified, restated and/or
supplemented from time to time, the “Security Agreement”). Upon the occurrence
of the Termination Date (as defined in the Security Agreement), the Grantee
shall execute, acknowledge, and deliver to the Grantor an instrument in writing
releasing the security interest in the Marks acquired under this Grant.
          Notwithstanding anything herein to the contrary, no security interest
is granted in “intent-to-use” applications for registration of a Mark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the

 



--------------------------------------------------------------------------------



 



Annex H
Page 2
Lanham Act with respect thereto, to the extent that, and during the period in
which, the grant of a security interest therein would impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law.
          This Grant has been granted in conjunction with the security interest
granted to the Grantee under the Security Agreement. The rights and remedies of
the Grantee with respect to the security interest granted herein are as set
forth in the Security Agreement, all terms and provisions of which are
incorporated herein by reference. In the event that any provisions of this Grant
are deemed to conflict with the Security Agreement, the provisions of the
Security Agreement shall govern.
*       *       *

 



--------------------------------------------------------------------------------



 



Annex H
Page 3
          IN WITNESS WHEREOF, the undersigned have executed this Grant as of the
____ day of ____________, ___.

            [NAME OF GRANTOR], Grantor
      By           Name:           Title:           DEUTSCHE BANK TRUST COMPANY
AMERICAS,
       as Collateral Agent and Grantee
      By           Name:           Title:                 By           Name:    
      Title:        

 



--------------------------------------------------------------------------------



 



Annex H
Page 4

                 
STATE OF
        )      
 
 
 
         
 
 
 
    )     ss.:
COUNTY OF
        )      
 
 
 
           

          On this ____ day of _________, ____, before me personally came
________ ________________ who, being by me duly sworn, did state as follows:
that [s]he is ______________ of [Name of Grantor], that [s]he is authorized to
execute the foregoing Grant on behalf of said ____________ and that [s]he did so
by authority of the [Board of Directors] of said ___________.

         
 
 
 
Notary Public    

                 
STATE OF
        )      
 
 
 
         
 
 
 
    )     ss:
COUNTY OF
        )      
 
 
 
           

          On this ____ day of _________, ____, before me personally came
________ _____________________ who, being by me duly sworn, did state as
follows: that [s]he is __________________ of Deutsche Bank Trust Company
Americas, that [s]he is authorized to execute the foregoing Grant on behalf of
said corporation and that [s]he did so by authority of the Board of Directors of
said corporation.

         
 
 
 
Notary Public    

 



--------------------------------------------------------------------------------



 



SCHEDULE A

          MARK   REG. NO.   REG. DATE
 
       

 



--------------------------------------------------------------------------------



 



ANNEX I
to
SECURITY AGREEMENT
GRANT OF SECURITY INTEREST
IN UNITED STATES PATENTS
          FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which
are hereby acknowledged, [Name of Grantor], a __________ _________ (the
“Grantor”) with principal offices at ____________________________, hereby grants
to Deutsche Bank Trust Company Americas, as Collateral Agent, with principal
offices at 60 Wall Street, New York, New York 10005 (the “Grantee”), a
continuing security interest in (i) all of the Grantor’s rights, title and
interest in and to the United States patents (the “Patents”) set forth on
Schedule A attached hereto, in each case together with (ii) all Proceeds (as
such term is defined in the Security Agreement referred to below) and products
of the Patents, and (iii) all causes of action arising prior to or after the
date hereof for infringement of any of the Patents or unfair competition
regarding the same.
          THIS GRANT is made to secure the satisfactory performance and payment
of all the Obligations of the Grantor, as such term is defined in the Security
Agreement among the Grantor, the other assignors from time to time party thereto
and the Grantee, dated as of May 11, 2011 (as amended, modified, restated and/or
supplemented from time to time, the “Security Agreement”). Upon the occurrence
of the Termination Date (as defined in the Security Agreement), the Grantee
shall execute, acknowledge, and deliver to the Grantor an instrument in writing
releasing the security interest in the Patents acquired under this Grant.
          This Grant has been granted in conjunction with the security interest
granted to the Grantee under the Security Agreement. The rights and remedies of
the Grantee with respect to the security interest granted herein are as set
forth in the Security Agreement, all terms and provisions of which are
incorporated herein by reference. In the event that any provisions of this Grant
are deemed to conflict with the Security Agreement, the provisions of the
Security Agreement shall govern.

 



--------------------------------------------------------------------------------



 



Annex I
Page 3
          IN WITNESS WHEREOF, the undersigned have executed this Grant as of the
____ day of ____________, ___.

            [NAME OF GRANTOR], Grantor
      By           Name:           Title:           DEUTSCHE BANK TRUST COMPANY
AMERICAS,
       as Collateral Agent and Grantee
      By           Name:           Title:                 By           Name:    
      Title:        

 



--------------------------------------------------------------------------------



 



Annex I
Page 4

                 
STATE OF
        )      
 
 
 
         
 
 
 
    )     ss:
COUNTY OF
        )      
 
 
 
           

          On this ____ day of _________, ____, before me personally came
________ ________________ who, being by me duly sworn, did state as follows:
that [s]he is ______________ of [Name of Grantor], that [s]he is authorized to
execute the foregoing Grant on behalf of said ____________ and that [s]he did so
by authority of the Board of Directors of said ___________.

         
 
 
 
Notary Public    

                 
STATE OF
        )      
 
 
 
         
 
 
 
    )     ss:
COUNTY OF
        )      
 
 
 
           

          On this ____ day of _________, ____, before me personally came
________ _____________________ who, being by me duly sworn, did state as
follows: that [s]he is __________________ of Deutsche Bank Trust Company
Americas, that [s]he is authorized to execute the foregoing Grant on behalf of
said corporation and that [s]he did so by authority of the Board of Directors of
said corporation.

         
 
 
 
Notary Public    

 



--------------------------------------------------------------------------------



 



SCHEDULE A

          PATENT   PATENT NO.   ISSUE DATE
 
       

 



--------------------------------------------------------------------------------



 



ANNEX J
to
SECURITY AGREEMENT
GRANT OF SECURITY INTEREST
IN UNITED STATES COPYRIGHTS
          WHEREAS, [Name of Grantor], a _______________ _____________ (the
“Grantor”), having its chief executive office at _____, _____, is the owner of
all right, title and interest in and to the United States copyrights and
associated United States copyright registrations and applications for
registration set forth in Schedule A attached hereto;
          WHEREAS, DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent,
having its principal offices at 60 Wall Street, New York, New York 10005 (the
“Grantee”), desires to acquire a security interest in said copyrights and
copyright registrations and applications therefor; and
          WHEREAS, the Grantor is willing to grant to the Grantee a security
interest in and lien upon the copyrights and copyright registrations and
applications therefor described above.
          NOW, THEREFORE, for good and valuable consideration, the receipt of
which is hereby acknowledged, and subject to the terms and conditions of the
Security Agreement, dated as of May 11, 2011, made by the Grantor, the other
assignors from time to time party thereto and the Grantee (as amended, modified,
restated and/or supplemented from time to time, the “Security Agreement”), the
Grantor hereby assigns to the Grantee as collateral security, and grants to the
Grantee a continuing security interest in, the copyrights and copyright
registrations and applications therefor set forth in Schedule A attached hereto.
     Upon the occurrence of the Termination Date (as defined in the Security
Agreement), the Grantee shall execute, acknowledge, and deliver to the Grantor
an instrument in writing releasing the security interest in the Copyrights
acquired under this Grant.
     This Grant has been granted in conjunction with the security interest
granted to the Grantee under the Security Agreement. The rights and remedies of
the Grantee with respect to the security interest granted herein are as set
forth in the Security Agreement, all terms and provisions of which are
incorporated herein by reference. In the event that any provisions of this Grant
are deemed to conflict with the Security Agreement, the provisions of the
Security Agreement shall govern.
*       *      *

 



--------------------------------------------------------------------------------



 



Annex J
Page 2
          EXECUTED AT __________________, ________________ the ____ day of
____________, ___.

            [NAME OF GRANTOR], Grantor
      By           Name:           Title:           DEUTSCHE BANK TRUST COMPANY
AMERICAS,
       as Collateral Agent and Grantee
      By           Name:           Title:                 By           Name:    
      Title:        

 



--------------------------------------------------------------------------------



 



Annex J
Page 3

                 
STATE OF
        )      
 
 
 
         
 
 
 
    )     ss:
COUNTY OF
        )      
 
 
 
           

          On this __ day of _________, ____, before me personally came
___________ ______________, who being duly sworn, did depose and say that [s]he
is ___________________ of [Name of Grantor], that [s]he is authorized to execute
the foregoing Grant on behalf of said corporation and that [s]he did so by
authority of the Board of Directors of said corporation.

         
 
 
 
Notary Public    

                 
STATE OF
        )      
 
 
 
         
 
 
 
    )     ss.:
COUNTY OF
        )      
 
 
 
           

          On this ____ day of _________, ____, before me personally came
________ __________________ who, being by me duly sworn, did state as follows:
that [s]he is __________________ of Deutsche Bank Trust Company Americas, that
[s]he is authorized to execute the foregoing Grant on behalf of said __________
and that [s]he did so by authority of the Board of Directors of said
____________.

         
 
 
 
Notary Public    

 